Exhibit 10.1


--------------------------------------------------------------------------------



MEMBER UNIT PURCHASE AGREEMENT
 
among
 
A4 Construction Services, Inc.
 
Alpine 4 Technologies, Ltd.
 
and
 
Mr. Mark Bell
 


 
Dated as of ___/___/2020

--------------------------------------------------------------------------------

  TABLE OF CONTENTS



     Page      

   
Article I DEFINITIONS
     
Article II SALE AND PURCHASE OF SHARES
6
2.1
Sale and Purchase of Shares
6
2.2
Purchase Price
6
2.3
Closing
7
2.4
Non-Compete
7
     
Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER
8
3.1
Authority
8
3.2
Share Ownership
8
3.3
No Conflicts
8
3.4
Litigation
8
3.5
Brokers’ Fees
8
 3.6
Asset and Liability Identification
9      
Article IV REPRESENTATIONS AND WARRANTIES OF THE Company’s
9
4.1
Organization, Qualification and Corporate Power
9
4.2
Capitalization
9
4.3
Authority
10
4.4
No Conflicts
10
4.5
Financial Statements
10
4.6
Absence of Certain Changes
10
4.7
No Undisclosed Liabilities
12
4.8
Title to and Sufficiency of Assets
12
4.9
Accounts Receivable; Accounts Payable
12
4.1
Relationship with Business Partners, Vendors, Suppliers
13
4.11
Contracts
13
4.12
Intellectual Property
14
4.13
Tax
15
4.14
Legal Compliance
16
4.15
Litigation
17
4.16
Service Warranties
17
4.17
Environmental
17
4.18
Employees
17
4.19
Employee Benefits
18
4.2
Customers and Suppliers
18
4.21
Transactions with Related Persons
19
4.22
Indebtedness and Guaranties
19
4.23
Capital Expenditures
19
4.24
Insurance
19
4.25
No Acceleration of Rights and Benefits
19
4.26
No Brokers’ Fees
20
4.27
Disclosure
20




--------------------------------------------------------------------------------


Article V REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER
20
5.1
Organization and Authority
20
5.2
No Conflicts
20
5.3
N/A
20
5.4
N/A
20
5.5
No Undisclosed Liabilities
21
5.6
Legal Compliance
21
5.7
Litigation
21
5.8
Absence of Certain Changes
21
5.9
No Brokers’ or Finders’ Fees
21
5.1
Investment Intent
21
     
Article VI CLOSING CONDITIONS
21
6.1
Conditions to the Buyer’s Obligations
21
6.2
Conditions to the Seller’ Obligations
23
     
Article VII POST-CLOSING COVENANTS
23
7.1
Litigation Support
23
7.2
Transition
23
7.3
Confidentiality
24
7.4
[INTENTIONALLY DELETED]
24
7.5
Compliance with Laws
24
     
Article VIII INDEMNIFICATION
24
8.1
Indemnification by the Seller
24
8.2
Indemnification by the Buyer
25
8.3
Survival and Time Limitations
25
8.4
Limitations on Indemnification by the Seller
25
8.5
Claims Against the Company’s
25
8.6
Third-Party Claims
25
8.7
Other Indemnification Matters
26
8.8
Exclusive Remedy
26
     
Article IX TAX MATTERS
27
9.1
Tax Indemnification
27
9.2
Reserved.
27
9.3
Tax Periods Beginning Before and Ending After the Closing Date
27
9.4
Cooperation on Tax Matters
27
9.5
Certain Transfer Taxes
27
     
Article X MISCELLANEOUS
28
10.1
No Third-Party Beneficiaries
28
10.2
Entire Agreement
28
10.3
Successors and Assigns
28
10.4
Counterparts
28
10.5
Notices
28
10.6
Jurisdiction; Service of Process
29
10.7
Venue
29
10.8
Governing Law
29
10.9
Amendments and Waivers
29
10.10
Severability
29
10.11
Expenses
30
10.12
Construction
30
10.13
Specific Performance
30
10.14
Further Assurances
30
10.15
Public Announcement
30
10.16
Attorneys' Fees
32




--------------------------------------------------------------------------------



EXHIBITS
         
A
Intentionally left out
 
B
Secured Promissory Note
 
C
Guarantee and Security Agreement
 
D
True Up Cash Settlement
       
SCHEDULES
         
2.2(b)
Long Term Liability


4.1
Organization
 
4.3
License Holders
 
4.5
Financial Statements
 
4.5(g)
Side Agreements
 
4.6
Absence of Certain Changes
 
4.6 (r)
Work in Progress
 
4.8
Permitted Encumbrances
 
4.9(a)
Accounts Receivable
 
4.9(b)
Accounts Payable
 
4.11(c)
Subcontracts
 
4.12
Intellectual Property
 
4.13
Tax Returns, Audits and Elections
 
4.14
Permits
 
4.15
Litigation and Orders
 
4.16
Product and Service Warranties
 
4.2
Major Customers
 
4.21
Related Persons Transactions
 
4.21(A)
Vehicle Schedule
 
4.22
Indebtedness and Guaranties
 
4.23
Capital Expenditures
 
6.1(h)
Calculation of Working Capital as of March 31, 2019
 
8.1
Indemnification
 




--------------------------------------------------------------------------------

MEMBER UNIT PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of February
21 2020 (the “Effective Date”) by and among A4 Construction Services, Inc., a
Delaware corporation and wholly owned subsidiary of Alpine 4 Technologies, Ltd.
(the “Buyer”), Excel Fabrication, LLC., an Idaho Limited Liability Company (EFL)
and Mark Bell ( “Seller”), The Buyer, the Seller, and the Company’s may each be
referred to herein as a “Party” and collectively as the “Parties.”
 
STATEMENT OF PURPOSE
 
The Seller owns all of the outstanding equity and units of the Company’s, herein
referred to as any of the following (Equity, Units, Stock or Shares) which
operate under the business names of Excel Fabrication, LLC. which is engaged in
the business to industrial maintenance and other contract metal fabrication
(such business operations as conducted on the Closing Date, consistent with past
practice, are hereinafter referred to as the “Business”).  Pursuant to this
Agreement, the Buyer hereby agrees to purchase from the Seller, and the Seller
hereby agrees to sell to the Buyer, all of the outstanding capital stock and
units of the Company’s for the consideration and on the terms and subject to the
conditions set forth in this Agreement.
 
ARTICLE I
DEFINITIONS
 
“Accounts Payable” means all trade payables and other accounts payable,
including accrued expenses, owed by a Company’s.
 
“Accounts Receivable” means, with respect to each Company’s, all trade accounts
and other accounts receivables owed to a Company’s.
 
 “Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  The term “control” means (a) the possession,
directly or indirectly, of the power to vote 50% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, by contract or otherwise, or
(c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.  With respect to
a Person who is an individual, “control” by the spouse of such Person, or by any
ancestor or descendant of such Person or such Person’s spouse who resides in the
same house as such Person, shall be deemed control by such Person.
1

--------------------------------------------------------------------------------

 “Affiliated Group” means an affiliated group as defined in Code Section 1504
(or any analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax law).

 
“Appurtenances” means all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Real Property, including
all easements appurtenant to and for the benefit of the Real Property for, and
as the primary means of access between, the Real Property and a public way, or
for any other use upon which lawful use of the Real Property for the purposes
for which it is presently being used is dependent, and all rights existing in
and to any streets, alleys, passages and other rights-of-way included thereon or
adjacent thereto (before or after vacation thereof) and vaults beneath any such
streets.


“Assets” means the assets of [the Company’s].
 
“Balance Sheet” means the balance sheets of the Company’s as of June 30, 2019,
all of which are attached to Schedule 4.5.
 
“Business Day” means any day that is not a Saturday, Sunday or a Federal public
holiday.
 
“Buyer Material Adverse Effect” means any result, occurrence, fact, change,
event or effect that would be or could reasonably be expected to be, either
individually or in the aggregate (taking into account all other results,
occurrences, facts, changes, events or effects), materially adverse to the
business of the Buyer, capitalization, financial condition, operating results,
or operations of the Buyer, taken as a whole, or to the ability to timely
consummate the Transactions.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Company’s” or “Company’s” means, individually or collectively, Excel
Fabrication, LLC
 
“Company’s Benefit Plan” means each Employee benefit Plan (as defined below)
that is sponsored, maintained or contributed to by any Company’s or any of its
ERISA Affiliates, or with respect to which any Company’s or any of its ERISA
Affiliates has any direct or indirect obligation to make contributions or with
respect to which such Company’s or any of its ERISA Affiliates has or could
incur any liability.
 
“Confidential Information” means information concerning the Business or the
affairs of the Company’s, including information relating to customers, clients,
suppliers, distributors, investors, lenders, consultants, independent
contractors or employees, customer and supplier lists, price lists and pricing
policies, cost information, financial statements and information, budgets and
projections, business plans, production costs, market research, marketing plans
and proposals, sales and distribution strategies, processes and business
methods, technical information, pending projects and proposals, new business
plans and initiatives, research and development projects, inventions,
discoveries, ideas, technologies, trade secrets, know-how, formulae, technical
data, designs, patterns, marks, names, improvements, industrial designs, mask
works, compositions, works of authorship and other Intellectual Property,
devices, samples, plans, drawings and specifications, photographs and digital
images, computer software and programming, all other confidential information
and materials relating to the Business or affairs of any Company’s, and all
notes, analyses, compilations, studies, summaries, reports, manuals, documents
and other materials prepared by or for any Company’s containing or based in
whole or in part on any of the foregoing, whether in verbal, written, graphic,
electronic or any other form and whether or not conceived, developed or prepared
in whole or in part by any Company’s.
 
“Consent” means any consent, approval, authorization, permission or waiver.
2

--------------------------------------------------------------------------------

 “Contract” means any contract, obligation, understanding, commitment, lease,
license, purchase order, work order, bid or other agreement, whether written or
oral and whether express or implied, together with all amendments and other
modifications thereto.
 
 “Customer” means any Person who is or was a customer or client of the Company’s
on the date of this Agreement or during the 12-month period prior to such date.
 
“Employee benefit Plan” means, whether written or unwritten, any (a) qualified
or nonqualified Employee Pension benefit Plan or deferred compensation or
retirement plan or arrangement, (b) Employee Welfare benefit Plan,
(c) equity-based plan or arrangement (including any stock option, stock
purchase, stock ownership, stock appreciation or restricted stock plan) or
material fringe benefit or other incentive plan or arrangement, or
(d) employment, consulting, bonus, incentive, vacation, sick leave, severance,
termination, retention, change of control, profit-sharing, disability, medical,
life insurance, scholarship or tuition reimbursement, fringe benefit or other
similar plan, program, agreement, payroll practice or commitment.
 
“Employee Pension benefit Plan” has the meaning set forth in ERISA Section 3(2),
whether or not such plan is subject to ERISA.
 
“Employee Welfare benefit Plan” has the meaning set forth in ERISA Section 3(1),
whether or not such plan is subject to ERISA.
 
“Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant, zoning or other restriction of any
kind or nature.
 
“Environmental Law” means any Law relating to the environment, health or safety,
including any Law relating to the presence, use, production, generation,
handling, management, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any material, substance or waste limited or
regulated by any Governmental Body.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Code
Section 414(b), (c), (m) or (o) or ERISA Section 4001(b)(l) that includes the
first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to ERISA Section
4001(a)(14), without regard to whether or not each such entity, trade or
business is subject to the Code or ERISA.
 
 “GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements prepared prior to the date hereof, the date such
financial statements were prepared.
 
“Governmental Body” means any federal, state, local or other government or
quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
 
“Hazardous Substance” means any existing, stored or transported material,
substance or waste that is limited or regulated by any Governmental Body or,
even if not so limited or regulated, could pose a hazard to the health or safety
of the occupants of the Real Property or adjacent properties or any property or
facility formerly owned, leased or used by EFL.  The term includes asbestos,
polychlorinated biphenyls, petroleum products and all materials, substances and
wastes regulated under any Environmental Law.
3

--------------------------------------------------------------------------------

 “Improvements” means all buildings, structures, fixtures and improvements
located on the Real Property or otherwise included in the Assets, including
those under construction.


“Indebtedness” means as to any Person at any time: (a) obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services (including
obligations under noncompete, consulting or similar arrangements), except trade
accounts payable of such Person arising in the Ordinary Course of Business that
are not past due by more than 90 days or that are being contested in good faith
by appropriate proceedings diligently pursued and for which adequate reserves
have been established on the financial statements of such Person; (d) any
indebtedness arising under capitalized leases, conditional sales Contracts or
other similar title retention instruments; (e) indebtedness or other obligations
of others directly or indirectly guaranteed by such Person; (f) obligations
secured by an Encumbrance existing on any property or asset owned by such
Person; (g) reimbursement obligations of such Person relating to letters of
credit, bankers’ acceptances, surety or other bonds or similar instruments;
(h) Liabilities of such Person relating to unfunded, vested benefits under any
Employee Benefit Plan (excluding obligations to deliver stock pursuant to stock
options or stock ownership plans); (i) net payment obligations incurred by such
Person pursuant to any hedging agreement; (j) all liabilities under any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement or other similar agreement designed to
protect such Person against fluctuations in interest rates; and (k) all
interest, fees and other expenses owed with respect to indebtedness described in
the foregoing clauses (a) through (j).
 
“Intellectual Property” means, with respect to the Company’s, all (a) inventions
(whether patentable or unpatentable and whether or not reduced to practice),
improvements thereto, and patents, patent applications, and patent disclosures,
together with re-issuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof; (b) trademarks, service marks, trade
dress, logos, trade names, and corporate names, together with translations,
adaptations, derivations and combinations thereof and including goodwill
associated therewith, and applications, registrations, and renewals in
connection therewith; (c) copyrightable works, copyrights, and applications,
registrations and renewals in connection therewith; (d) mask works and
applications, registrations and renewals in connection therewith; (e) trade
secrets and Confidential Information; (f) computer software, in object and
source code format (including data and related documentation); (g) plans,
drawings, architectural plans and specifications; (h) websites; (i) other
proprietary rights; and (j) copies and tangible embodiments and expressions (in
whatever form or medium) of any of the foregoing, including all improvements and
modifications thereto and derivative works thereof.
 
“IRS” means the U.S. Internal Revenue Service.
 
“Knowledge” of any Person means (a) the actual knowledge of such Person or
(b) the knowledge that a reasonable Person should have after reasonable inquiry
of employees, directors and officers of such Person (in the case of a legal
entity).  Notwithstanding the foregoing, references to the “Seller’ Knowledge”
and “Company’s’s Knowledge” mean the actual knowledge of the Seller.
 
“Law” means any federal, state, local, or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
principle of common law or other restriction of any Governmental Body.
4

--------------------------------------------------------------------------------

 “Liability” means any liability, obligation or commitment of any kind or
nature, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due.
 
“Long-Term Liability” means each Liability of the Company’s or a Company’s
identified on Schedule 2.2(b), also referred to as Non-Permitted Encumbrances.
 
“Loss” means any loss, claim, demand, Order, damage (excluding, with respect to
indemnification claims between Seller and Buyer (and not with respect to
indemnification claims involving third parties), consequential damages),
penalty, fine, cost, settlement payment, Liability, Tax, Encumbrance, expense,
fee, court costs or reasonable attorneys’ fees and expenses.
 
“Material Adverse Effect” means any result, occurrence, fact, change, event or
effect that would be or could reasonably be expected to be, either individually
or in the aggregate (taking into account all other results, occurrences, facts,
changes, events or effects), materially adverse to the Business, assets,
Liabilities, capitalization, financial condition, operating results, or
operations of the Company’s, taken as a whole, or to the ability of the
Company’s and the Seller to timely consummate the Transactions, except to the
extent resulting from (a) changes in general local, domestic, foreign, or
international economic conditions, (b) changes affecting generally the
industries or markets in which the Company’s operates, (c) acts of war, sabotage
or terrorism, military actions or the escalation thereof, (d) any changes in
applicable laws or accounting rules or principles, including changes in GAAP,
(e) changes due to compliance by Seller or the Company’s with the terms of, or
the taking of any action contemplated or permitted by, this Agreement, or (f)
the announcement of the Transactions.
 
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.
 
“Organizational Documents” means (a) the certificate or articles of
incorporation and bylaws, (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law and (c) any amendment or
modification to any of the foregoing.
 
“Ordinary Course of Business” means the ordinary course of the conduct of the
Business by the Company’s, consistent with past operating practices.
 
“Party” means the Buyer, the Company’s and the Seller.
 
“Permit” means any permitor Consent issued by any Governmental Body or pursuant
to any Law.
 
“Permitted Encumbrance” means (a) any mechanic’s, materialmen’s or similar
statutory lien incurred in the Ordinary Course of Business for monies not yet
due, (b) any lien for Taxes not yet due, (c) any purchase money lien or lien
securing rental payments under capital lease arrangements to the extent related
to the assets purchased or leased or related to inventory, and (d) any lien set
forth on Schedule 4.8.
 
“Person” means any individual, corporation, limited liability Company’s,
partnership, Company’s, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
 
“Proceeding” means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
5

--------------------------------------------------------------------------------

 “Real Property” means collectively, (A) the real estate owned by EFL, and all
the Improvements located thereon and Appurtenances thereto, located at (i)
______________________________________________
 
“Related Person” means (a) with respect to a specified individual, any member of
such individual’s Family and any Affiliate of any member of such individual’s
Family, and (b) with respect to a specified Person other than an individual, any
Affiliate of such Person and any member of the Family of any such Affiliates
that are individuals.  The “Family” of a specified individual means the
individual, such individual’s spouse and former spouses, any other individual
who is related to the specified individual or such individual’s spouse or former
spouse within the third degree of consanguinity, and any other individual who
resides with the specified individual.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share” or “Shares” means any issued and outstanding share of common stock,
unit, or equity interest, no par value, of each Company’s, as applicable.
 
“Tax” means (A) any federal, state, local, foreign or other income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, general service, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, however denominated, or computed,
and including any interest, penalty, or addition thereto, whether disputed or
not; (B) Liability for the payment of any amounts of the type described in
clause (A) arising as a result of being (or ceasing to be) a member of any
Affiliated Group (or being included (or required to be included) in any Tax
Return relating thereto); and (C) Liability for the payment of any amounts of
the type described in clause (A) or (B) as a transferee or successor, by
Contract or from any express or implied obligation to indemnify or otherwise
assume or succeed to the Liability of any other Person.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or other document or statement relating to Taxes, including
any form, schedule or attachment thereto and any amendment or supplement
thereof.
 
“Transactions” means the transactions contemplated by the Transaction Documents.
 
“Transaction Documents” means this Agreement, the Consulting Agreement, the
Note, the Security Agreement, and all other written agreements, documents and
certificates contemplated by any of the foregoing documents.
 
ARTICLE II
SALE AND PURCHASE OF SHARES
 
2.1 Sale and Purchase of Shares.  Subject to the terms and conditions of this
Agreement, the Buyer will purchase from the Seller, and Seller will sell and
deliver to the Buyer, all of the Units owned by Seller, which Units equal one
hundred percent (100%) of the issued and outstanding Equity/Units of the
Company’s, broken out as follows:
6

--------------------------------------------------------------------------------

 
Name
Number of shares/units of and percentage of total outstanding equity interest
Excel Fabrication, LLC.
           
Mark Bell
Units
   



2.2 Purchase Price.
 
(a) The total consideration for the Shares shall be $5,500,000 (the “Purchase
Price”), which is the sum of the Cash Consideration paid at Closing, by wire
transfer of  immediately available funds to the accounts designated by Seller,
and the Promissory Note Consideration delivered at Closing pursuant to Sections
(2.2.)
 
(b) The “Cash Consideration” shall be $2,600,000, less any Long-Term Liability
of Excel Fabrication, satisfied by Buyer at Closing, as set forth in Schedule
2.2(b) which shall be allocated to the Seller as follows: 100% to Mark Bell.
 
(c) “Note Consideration” A Long-Term Note will be issued in favor of Seller
only, from Excel Fabrication, LLC. and shall consist of a Secured Promissory
Note to Mark Bell in the amount of $2,300,000. (the “Note/s”), in substantially
the form set forth in Exhibit B hereto, secured by a subordinated security
interest in the assets listed in Exhibit C of the Company’s (the “Security
Agreement”) in substantially the form set forth in Exhibit D hereto. The Parties
agree that the terms of the Notes shall include the following: (i) the Notes
shall be secured by a subordinated security interest in the Assets of the
Company’s with a Subordination Agreement in Exhibit E; (ii) the principal shall
bear interest at 4.25%; (iii) the Notes will be amortized over 10 years and have
a balloon payment on the 36 month anniversary of the Effective Date of this
Agreement, (iv) the Notes will be guaranteed by the Buyer.
 
(d)             “Accounts Receivables Carve Out” Buyer shall carve out $600,000
of the AR that is over 90 days as of the Balance Sheet Date of June 30th 2019
and shall be paid to Mark Bell as it comes into the Company’s.
 
(e) “Royalty Payment”.  Company shall pay Seller a royalty payment for 5 years
on any sales in excess of $7,000,000 at the following schedule:
 
$
7,000,001 to $8,000,000
 
7
%
$
8,000,001 to $9,000,000
 
5
%
< $9,000,001
 
2
%



(e)            “Real Estate”  The real estate located at 297 Wycoff Cir, Twin
Falls, ID 83301 is considered a part of the business purchase of Company by
Buyer and Seller warrants and guarantees that the real estate has been properly
deeded to Company.
 
2.3 Closing.  Buyer has had until and through the Closing Date (defined below),
in which to conduct due diligence (the "Due Diligence Period"). Seller provided
Buyer with all documents and information concerning the Business and the Assets
as Buyer requested, including without limitation all ledgers and financial
statements, income documentation, sales history, sales tax records, client
records, client and prospective client lists, employee salaries and benefits,
and all other pertinent documents, in each case, to the extent requested
throughout the Due Diligence Period by Buyer to objectively evaluate the
Business.  Following such Due Diligence Period, the closing of the Transactions
(the “Closing”) to be performed on the Closing Date will take place remotely via
the exchange of documents and signatures as the Buyer and the Seller may
mutually determine (the “Closing Date”).  The sale, assignment, transfer and
conveyance to the Buyer of the Shares will be deemed effective as 12:01 a.m. on
the Closing Date.  All actions to be taken and all documents to be executed or
delivered at the Closing will be deemed to have been taken, executed, and
delivered simultaneously.  The payment of the Purchase Price shall occur at the
Closing as set forth in Section 2.2.
 
7

--------------------------------------------------------------------------------

2.4 Non-Compete.  In connection with the purchase of the Shares by the Buyer,
Seller hereby agree that for a period of five (5) years from the Closing Date,
Seller shall not accept employment with or render any service to, or acquire or
own, directly or indirectly, any ownership interest, any direct competitor of
EFL or create or engage in creating or conducting a competing business in
mechanical contracting anywhere within the geographic area in which EFL conducts
Business or provides services during the time of Seller’ consulting or other
business relationship with EFL; provided, however, that the Parties agree that
if there occurs an Event of Default under the Notes or the Supplemental Notes,
subject to all applicable cures set forth in the Notes and Supplemental Notes,
the non-compete described in this Section 2.4 shall become void and of no
further force or effect.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Each Seller represents and warrants to the Buyer, severally and not jointly,
that the following representations are true and complete as of the Closing Date:
 
3.1 Authority.  Each Seller has full power, authority and legal capacity to
execute and deliver the Transaction Documents to which such Seller is a party
and to perform the Seller’ obligations thereunder.  This Agreement constitutes
the valid and legally binding obligation of the Seller, enforceable against
Seller in accordance with the terms of this Agreement.  Upon the execution and
delivery by each Seller of each Transaction Document to which such Seller is a
party, such Transaction Document will constitute the valid and legally binding
obligation of Seller enforceable against Seller in accordance with the terms of
such Transaction Document.
 
3.2 Share Ownership.  Each Seller owns of record and beneficially the number of
Shares set forth in Section 2.1 above, free and clear of any Encumbrance or
restriction on transfer (other than any restriction under any securities Law). 
No Seller is a party to any option, warrant, purchase right, right of first
refusal, call, put or other Contract (other than this Agreement) that could
require such Seller to sell, transfer or otherwise dispose of any Shares.  At
the Closing, each Seller will have duly transferred to the Buyer all of such
Seller’s Shares, free and clear of any Encumbrance, and such Shares (in the
aggregate) shall constitute 100% of the issued and outstanding equity interests
of the Company’s.
 
3.3 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which any Seller, or any
Seller’s Shares, is subject; (b) violate, conflict with, result in a breach of,
constitute a default under, result in the acceleration of or give any Person the
right to accelerate the maturity or performance of, or to cancel, terminate,
modify or exercise any remedy under, any Contract to which any Seller is a party
or by which any Seller is bound or to which any of Seller’ Shares are subject or
the performance of which is guaranteed by any Seller; or (c) result in the
imposition of any Encumbrance on any of Seller’ Shares.  No Seller need notify,
make any filing with, or obtain any Consent of, any Person in order to perform
the Transactions.
 
8

--------------------------------------------------------------------------------

3.4 Litigation.  There is no Proceeding pending or, to Seller’s Knowledge,
threatened or anticipated against Seller relating to or affecting the
Transactions.
 
3.5 Brokers’ Fees.  No Seller has engaged, and to the Seller’s Knowledge, there
are no and is not aware of any brokers, finders or agents entitled to any
similar fee, commission or related payments with respect to the Transactions for
which the Buyer or the Company’s could be liable, other than Eclipse Consulting.
 
3.6   Asset and Liability Identification: Parties understand that all Equity
(and therefore Assets and Liabilities) of the Seller shall transfer to the Buyer
at close, and Buyer recognizes and agrees that [A] intellectual property shall
be restricted to HVAC sheet metal manufacturing and installation only, and shall
not include any intellectual property involved with any other business
operations or services outside of typical HVAC sheet metal industry work. The
Long-Term Liabilities of the Seller will be paid off at close by Seller and
consist of:
 
LIST SCHEUDLE HERE OF ITEMS Mark is Keeping
 
2019 GMC 3500 Pick Up
 
Personal Items in his Office (not included in Asset List)
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY’S
 
The Seller, jointly and severally, and each Company’s, individually and with
respect to itself, represent and warrant to the Buyer as follows:
 
4.1 Organization, Qualification and Corporate Power.  Schedule 4.1 sets forth
the Company’s’ jurisdictions of incorporation/organization, the other
jurisdictions in which each is qualified to do business, and their directors,
officers and managers.  EFL is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation. EFL is
a Limited Liability Company Company’s are duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization.  The
Company’s are duly qualified to do business and is in good standing under the
laws of its jurisdiction of organization and the laws of each jurisdiction where
such qualification is required.  Each Company’s has full corporate power and
authority to conduct the businesses in which it is engaged, to own and use the
properties and assets that it purports to own or use and to perform its
obligations.  No Company’s currently maintains, nor has at any time in the past
maintained, employees or assets of any kind in any jurisdiction outside of the
United States, except as set forth on Schedule 4.1. The Company’s have delivered
to the Buyer correct and complete copies of the Organizational Documents of each
Company’s.  No Company’s is in violation of any of its Organizational
Documents.  The minute books, the stock certificate books and the stock ledger
of each Company’s, as applicable,  in each case as delivered or made available
to the Buyer, are correct and complete.  No Company’s has, within the last five
(5) years, (i) used any trade names or assumed names other than the trade names
or assumed names set forth on Schedule 4.1 or (ii) operated any business other
than the Business, except as set forth on Schedule 4.1.
 
9

--------------------------------------------------------------------------------

4.2 Capitalization.  The entire authorized equity interests of the Company’s are
as follows:
 
Company’s
Authorized
Outstanding
Excel Fabrication, LLC
   



All such outstanding shares and capital units are owned of record and
beneficially by the Seller as identified in Section 2.1 above, and there are no
other owners or holders of shares of any of the Company’s.  All of the
outstanding capital stock and capital units, as applicable, of each Company’s
have been duly authorized and is validly issued, fully paid and nonassessable. 
There are no outstanding securities convertible or exchangeable into capital
stock or capital units of any Company’s or any options, warrants, purchase
rights, subscription rights, preemptive rights, conversion rights, exchange
rights, calls, puts, rights of first refusal or other Contracts that could
require any Company’s to issue, sell or otherwise cause to become outstanding or
to acquire, repurchase or redeem capital stock or capital units, as applicable,
of any Company’s.  There is no outstanding stock appreciation, phantom stock,
profit participation or similar rights with respect to any Company’s.  No
Company’s has violated any securities Law in connection with the offer, sale or
issuance of any of its capital stock or other equity or debt securities.  There
are no voting trusts, proxies or other Contracts relating to the voting of the
capital stock or capital units, as applicable, of any Company’s. The Company’s
do not control or own, directly or indirectly, any equity or profits interests
in any Person or have the power, directly or indirectly, to elect any Persons to
the board of directors or comparable governing body of any other Person.
 
4.3 Authority.  Each Company’s has full corporate power and authority to execute
and deliver this Agreement and each Transaction Document to which such Company’s
is a party, and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance by the Company’s of this Agreement and each
Transaction Document to which each is a party have been duly authorized by the
board of directors or members, as applicable, of the Company’s.  This Agreement
and each Transaction Document to which a Company’s is a party constitutes a
valid and legally binding obligation of such Company’s, enforceable against such
Company’s in accordance with the terms thereof.  Upon the execution and delivery
by the Company’s of each Transaction Document to which a Company’s is a party,
such Transaction Document will constitute the valid and legally binding
obligation of such Company’s enforceable against the Company’s in accordance
with the terms of such Transaction Document.  EFL holds a number of Permits
which allow it to operate in various states, including Idaho, Nevada, Utah,
Oregon, and Washington the “State Permits”).  Such State Permits are based
solely on the qualifications of certain current employees of EFL whose names are
set forth on Schedule 4.3.
 
4.4 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which the Company’s or any
asset owned or used by the Company’s is subject; (b) violate any Permit held by
a Company’s or give any Governmental Body the right to terminate, revoke,
suspend or modify any Permit held by a Company’s; (c) violate any Organizational
Document of the Company’s; (d) violate, conflict with, result in a breach of,
constitute a default under, result in the acceleration of or give any Person the
right to accelerate the maturity or performance of, or to cancel, terminate,
modify or exercise any remedy under, any Material Contract; (e) cause the Buyer
or any Company’s to have any Liability for any Tax; or (f) result in the
imposition of any Encumbrance upon any asset owned or used by any Company’s. 
The Company’s do not need to notify, make any filing with, or obtain any Consent
of any Person in order to perform the Transactions.
 
4.5 Financial Statements.
 
(a) INTENTIONALLY DELTED
10

--------------------------------------------------------------------------------

 
(b) The Company’s’ books and records maintained in the ordinary course of
business (including all financial records, business records, customer lists, and
records pertaining to products or services delivered to customers) (i) are
complete and correct in all material respects and all transactions to which it
is or has been a party are accurately reflected therein in all material respects
on an accrual basis, (ii) reflect all material discounts, returns and allowances
granted by it with respect to the periods covered thereby, (iii) have been
maintained in accordance with reasonable business practices in its industry,
(iv) form the basis for the Financial Statements with respect to the Company’s
and (v) reflect in all material respects the assets, liabilities, financial
position, results of operations and cash flows of it on an accrual basis.  The
Company’s’ management information systems are adequate for the preservation of
relevant information and the preparation of accurate reports.
 
(c) To the Knowledge of the Company’s and the Seller, there are no events of
fraud, whether or not material, that involve management or other employees of
the Company’s who have a significant role in the Company’s’ financial reporting
and/or relate to the Business.
 
4.6 Absence of Certain Changes.  Except as disclosed on Schedule 4.6, since
March 31, 2019 (the “Interim Date”), there has not been any Material Adverse
Effect and no event has occurred or circumstance exists that reasonably could
result in any such Material Adverse Effect.  Since the Interim Date, each
Company’s has:
 
(a) not sold, leased, transferred or assigned any asset, or made any
distributions of any assets (cash or otherwise) to any of its Affiliates other
than for fair consideration in the Ordinary Course of Business;
 
(b) not sold, leased, transferred or assigned any of its assets, tangible or
intangible, other than for fair consideration in the Ordinary Course of
Business;
 
(c) not experienced any material damage, destruction or loss other than ordinary
wear and tear (whether or not covered by insurance) to its property or assets in
excess of $25,000 in the aggregate;
 
(d) other than in the ordinary course, not entered into any Contract (or series
of reasonably related Contracts, each of which materially relates to the
underlying transaction as a whole) involving more than $25,000 or that cannot be
terminated without penalty on less than six months’ notice, with the exception
of inventory purchase orders;
 
(e) not accelerated, terminated, modified or cancelled any Contract or Permit
(or series of reasonably related Contracts or Permits) involving more than
$25,000 annually to which any Company’s is a party or by which it or its assets
is bound, and no Company’s has received notice that any other party to such a
Contract or Permit (or series of reasonably related Contracts or Permits) has
accelerated, terminated, modified or cancelled the same, other than as set forth
in Paragraph 4.6(o);
 
(f) not had an Encumbrance (other than Permitted Encumbrances) imposed upon it
or any of its assets;
 
(g) except as disclosed in Schedule 4.5(g) not (i) made any capital expenditure
(or series of related capital expenditures) either involving more than $25,000
outside the Ordinary Course of Business (ii) failed to make any scheduled
capital expenditures or investments when due, or (iii) made any capital
investment in, any loan to, or any acquisition of the securities or assets of,
any other Person (or series of related capital investments, loans or
acquisitions) involving more than $25,000;
 
(h) not delayed or postponed the payment of accounts payable and other
Liabilities, accelerated the collection of Accounts Receivable, in either case
outside the Ordinary Course of Business, or altered any accounting method or
practice;
 
11

--------------------------------------------------------------------------------

(i) not issued, created, incurred or assumed any Indebtedness (or series of
related Indebtedness) involving more than $25,000 in the aggregate or delayed or
postponed the payment of accounts payable or other Liabilities beyond the
original due date;
 
(j) not canceled, compromised, waived or released any right or claim (or series
of related rights or claims) or any Indebtedness (or series of related
Indebtedness) owed to it, in any case involving more than $25,000;
 
(k) not issued, sold or otherwise disposed of any of its capital stock, or
granted any options, warrants or other rights to acquire (including upon
conversion, exchange or exercise) any of its capital stock or declared, set
aside, made or paid any dividend or distribution with respect to its capital
stock (whether in cash or in kind) or redeemed, purchased or otherwise acquired
any of its capital stock or amended any of its Organizational Documents;
 
(l) not made any loan to, or entered into any other transaction with, any of its
directors, officers or employees on terms that would not have resulted from an
arms-length transaction, (ii) entered into any employment Contract or modified
the terms of any existing employment Contract, (iii) granted any increase in the
compensation of any of its directors, officers or employees (including, without
limitation, any increase pursuant to any bonus, pension, profit-sharing or other
plan or commitment), or (iv) adopted, amended, modified or terminated any
Employee benefit Plan or other Contract for the benefit of any of its directors,
officers or employees;
 
(m) not made, rescinded or changed any Tax election, changed any Tax accounting
period, adopted or changed any accounting  method, filed any amended Tax Return,
entered into any closing agreement, settled any Tax claim, assessment or
Liability, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, or taken any other similar action relating to the filing of any Tax
Return or the payment of any Tax;
 
(n) not had any Proceeding commenced nor, to the Knowledge of the Company’s and
the Seller, threatened or anticipated relating to or affecting the Company’s,
the Business or any asset owned or used by it;
 
(o) not suffered any loss of any Major Customer or material distribution
channel, sales location or source of supply of raw materials, inventory,
utilities or contract services or the receipt of any notice that such a loss may
be pending;
 
(p) not entered into any capital or operating leases;
 
(q) not agreed or committed to any of the foregoing; and
 
(r) Schedule 4.6(r) is a work in process sheet prepared for the month of
September 2018.  Said work in process sheet represents anticipated profit and
loss on all pending jobs as of the date it was issued, to the knowledge of the
Seller.
 
4.7 No Undisclosed Liabilities.  Except as set forth on Schedule 4.7, no
Company’s has incurred any Liability (and, to the Knowledge of each Company’s
and the Seller, no basis exists for any Liability), except for (a) Liabilities
to the extent reflected or reserved against on the Interim Balance Sheet,
(b) current Liabilities incurred in the Ordinary Course of Business since the
Interim Date (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of Contract, breach of warranty, tort,
infringement or violation of Law) and (c) Liabilities that are not required to
be reflected in the Company’s’ Financial Statements in material compliance with
GAAP and are individually or in the aggregate not greater than $25,000.
12

--------------------------------------------------------------------------------

 
4.8 Title to and Sufficiency of Assets
 
  The Company’s, as applicable, have good and marketable title to, or a valid
leasehold interest in, the Assets, free and clear of any Encumbrances except for
Permitted Encumbrances set forth on Schedule 4.8 and except for properties and
assets disposed of in the Ordinary Course of Business since the Interim Date. 
The Assets include (a) all tangible and intangible property and assets necessary
for the continued conduct of the Business and the provision of services
therewith as of the Closing in the same manner as conducted prior to the Closing
and in compliance in all material respects with all applicable Laws, Material
Contracts and Permits as of the Closing and (b) all property and assets
necessary to have generated the results of operations for the Business reflected
in the Financial Statements and to perform under the Material Contracts.
 
4.9 Accounts Receivable; Accounts Payable.
 
(a) All Accounts Receivable as of the Closing Date represent or will represent
valid obligations arising from goods or services actually sold by each
Company’s, as applicable, in the Ordinary Course of Business.  Unless paid prior
to the Closing Date, to the Knowledge of the applicable Company’s and the
Seller, the Accounts Receivable are and will be as of the Closing Date
collectible in accordance with their terms net of the respective reserves shown
on the Balance Sheet, the Interim Balance Sheet and the accounting records of
such Company’s as of the Closing Date, respectively.  The foregoing reserves are
calculated consistent with past practices of each Company’s, as applicable.  To
the Knowledge of the applicable Company’s and the Seller, there is no contest,
claim, or right to set-off, other than warranty work in the Ordinary Course of
Business, under any Contract with any obligor of an Account Receivable relating
to the amount or validity of such Account Receivable.  Schedule 4.9(a) contains
a list of all Accounts Receivable as of the Date of Close, which list sets forth
the aging of such Accounts Receivable.
 
(b) All Accounts Payable as of the Closing Date represent or will represent
valid obligations arising from purchases or commitments actually made by each
Company’s, as applicable, in the Ordinary Course of Business.  Unless paid prior
to the Closing Date, the Accounts Payable are and will be as of the Closing Date
current and payable in accordance with their terms net of the respective
reserves shown on the Balance Sheet, the Interim Balance Sheet and the
accounting records of each Company’s, as applicable, as of the Closing Date,
respectively.  There is no contest, claim, or right to set-off under any
Contract with any obligee of an Account Payable relating to the amount or
validity of such Account Payable.  Schedule 4.9(b) contains a list of all
Accounts Payable as of the Date of Close, which list sets forth the aging of
such Accounts Payable.
 
4.10 Relationship with Business Partners, Vendors, Suppliers.  As of the date of
this Agreement, each Company’s has maintained business relationships consistent
with past practices with its business partners, vendors, suppliers, and all
others (collectively, the “Business Associates”) necessary for the operation of
the Business of such Company’s.  Neither the Company’s nor the Seller is aware
of any pending concerns with the relationships with any of their Business
Associates that would constitute a Material Adverse Effect.
 
4.11 Contracts.
 
(a) Each Company’s has provided to Buyer copies of, or access to, the following
Contracts to which such Company’s is a party or by which such Company’s is bound
or to which any asset of such Company’s is subject or under which such Company’s
has any rights or the performance of which is guaranteed by such Company’s or
under which such Company’s is conducting any of the Business (collectively, with
the Leases, Licenses and Insurance Policies, the “Material Contracts”): (i) each
Contract (or series of related Contracts) that involves delivery or receipt of
products or inventory of an amount or value in excess of $50,000 or that
involves expenditures or receipts in excess of $50,000; (ii) each Contract (or
series of related Contracts) that involves delivery or receipt of services
(other than with respect to products or inventory) of an amount or value in
excess of $50,000 or that involves expenditures or receipts in excess of
$50,000; (iii) each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property, including each Lease and License; (iv) each licensing
agreement or other Contract with respect to intellectual property of any third
party, including any agreement with any current or former employee, consultant
or contractor regarding the appropriation or non-disclosure of any Intellectual
Property or intellectual property of any third party; (v) each collective
bargaining agreement and other Contract to or with any labor union or other
employee representative of a group of employees; (vi) each joint venture,
partnership or Contract involving a sharing of profits, losses, costs or
Liabilities with any other Person; (vii) each Contract containing any covenant
that purports to restrict the business activity of the respective Company’s or
limit the freedom of the respective Company’s to engage in any line of business
or to compete with any Person; (viii) each Contract providing for payments to or
by any Person based on sales, purchases or profits, other than direct payments
for goods; (ix) each power of attorney; (x) each Contract entered into other
than in the Ordinary Course of Business that contains or provides for an express
undertaking by the respective Company’s to be responsible for consequential,
incidental or punitive damages; (xi) each Contract (or series of related
Contracts) for capital expenditures in excess of $10,000; (xii) each written
warranty, guaranty or other similar undertaking with respect to contractual
performance other than in the Ordinary Course of Business; (xiii) each Contract
for Indebtedness with an outstanding balance in excess of $50,000; (xiv) each
employment or consulting Contract; (xv) each Contract to which the Seller or any
Related Person of the Seller or of the respective Company’s is a party or
otherwise has any rights, obligations or interests; and (xvi) each Contract not
terminable without penalty on less than six months’ notice.
13

--------------------------------------------------------------------------------

 
(b) Each Material Contract, with respect to the respective Company’s, is legal,
valid, binding, enforceable, in full force and effect and will continue to be so
on identical terms as of the Closing Date.  Each Material Contract, with respect
to the other parties to such Material Contract, to the Knowledge of the
respective Company’s and the Seller, is legal, valid, binding, enforceable, in
full force and effect and will continue to be so on identical terms as of the
Closing Date.  To the Knowledge of the respective Company’s and the Seller, such
Company’s is not aware of any breach or default, and is not aware of any event
that has occurred that with notice or lapse of time would constitute a breach or
default, or permit termination, modification or acceleration, under any Material
Contract.  To the Knowledge of the respective Company’s and the Seller, no other
party is in breach or default, and no event has occurred that with notice or
lapse of time would constitute a breach or default, or permit termination,
modification or acceleration, under any Material Contract.  No party to any
Material Contract has notified the respective  Company’s that it has repudiated
any provision of any Material Contract.
 
(c) Except as set forth on Schedule 4.11(c), to the knowledge of the Seller
there is no Contract to which the any Company’s is a party and performing work
as a subcontractor for a prime contractor (a “Subcontract”), which incorporates
terms or conditions from the related Contract between the prime contractor and
the other Person party thereto (the “Prime Contract”), where the terms and
conditions incorporated into the Subcontract from the Prime Contract (i) impose
material obligations on any Company’s not expressly delineated in the
Subcontract (e.g., cannot incorporate by reference to the Prime Contract) or
(ii) require the Company’s to perform in a manner inconsistent with, or above
and beyond, the terms of Material Contracts (which are not Subcontracts)
previously provided to the Buyer .
 
4.12 Intellectual Property.
 
(a) Except as set forth on Schedule 4.12, The Company’s are the sole and
exclusive legal and beneficial, and, as to registered Intellectual Property,
record, owner of all right, title and interest in and to the Intellectual
Property, and has, to the Knowledge of the Company’s and the Seller, the valid
right to use all other intellectual property of any third party used in or
necessary for the conduct of the Business, in each case, free and clear of
Encumbrances other than Permitted Encumbrances. Each item of Intellectual
Property or intellectual property of any third party owned, licensed or used by
the Company’s immediately prior to the Closing is set forth on Schedule 4.12. 
To the Knowledge of the Company’s and the Seller, each item of Intellectual
Property or intellectual property of any third party owned, licensed or used by
the Company’s are valid and enforceable and otherwise fully complies with all
Laws applicable to the enforceability thereof.  Schedule 4.12 identifies each
item of intellectual property of any third party that any Person other than the
Company’s own and that the Company’s use pursuant to license, agreement or
permission (a “License”).  With respect to each item of Intellectual Property or
intellectual property of any third party required to be identified in Schedule
4.12:  (i) such item is not subject to any Order; (ii) to the Knowledge of the
Company’s and the Seller, no action is pending or is threatened or anticipated
that challenges the legality, validity or enforceability of such item; and
(iii) the Company’s have not granted any sublicense or similar right with
respect to the License relating to such item.
14

--------------------------------------------------------------------------------

 
(b) To the Knowledge of the Company’s and the Seller, the conduct of the
Business, and the products, processes and services of the Company’s, have not
infringed, misappropriated, diluted or otherwise violated, and do not and will
not infringe, dilute, misappropriate or otherwise violate the intellectual
property or other rights of any Person. To the Knowledge of the Company’s and
the Seller, no Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any intellectual property of any third party.  The Company’s has no
Knowledge of any Proceedings (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the intellectual property of any Person by the Company’s; (ii)
challenging the validity, enforceability, registrability or ownership of any
intellectual property or the Company’s’ rights with respect to any intellectual
property of any third party; or (iii) by the Company’s or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of the Intellectual Property.   the Company’s are not subject to any outstanding
or prospective Order (including any motion or petition therefor) that does or
would restrict or impair the use of any Intellectual Property.
 
(c) The Company’s have taken all commercially reasonable actions to maintain and
protect all of the Intellectual Property as of the Closing Date so as not to
adversely affect the validity or enforceability thereof.  The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, EFL’s right to own, use or hold
for use any Intellectual Property or intellectual property of any third party as
owned, used or held for use in the conduct of the Business.
 
4.13 Tax.
 
(a) The Company’s have timely filed with the appropriate Governmental Body all
Tax Returns that each Company’s was required to have filed.  All Tax Returns
filed by the Company’s are true, correct and complete in all material respects. 
All Taxes owed (or required to be remitted) by the Company’s (whether or not
shown or required to be shown on any Tax Return) have been timely paid to the
appropriate Governmental Body.
 
(b) To the Knowledge of each Company’s and the Seller, no claim has been made by
any Governmental Body in a jurisdiction where any Company’s does not file Tax
Returns that such Company’s is or may be subject to the payment, collection or
remittance of any Tax of that jurisdiction or is otherwise subject to taxation
by that jurisdiction.  To the Knowledge of each Company’s and the Seller, there
are no Encumbrances on any of the assets of any Company’s that arose in
connection with, or otherwise relate to, any failure (or alleged failure) to pay
any Tax.  Schedule 4.13 (i) contains a list of all states, territories and other
jurisdictions (whether domestic or foreign) in which each Company’s has filed a
Tax Return at any time during the six-year period ending on the date hereof,
(ii) identifies those Tax Returns that have been audited, (iii) identifies those
Tax Returns that currently are the subject of audit, (iv) lists all Tax rulings
and similar determinations requested or received by any Company’s or Seller, (v)
identifies those Tax Returns that are due to be filed within 90 days after the
date hereof and (vi) contains a complete and accurate description of all
material Tax elections that were made by or on behalf of any Company’s.  The
Company’s have delivered or made available to the Buyer true, correct and
complete copies of all Tax Returns filed by, and all examination reports, and
statements of deficiencies assessed against or agreed to by, each Company’s
during the six-year period ending on the date hereof.
15

--------------------------------------------------------------------------------

 
(c) The Company’s (i) have never been a member of an Affiliated Group filing a
consolidated federal income tax return (other than a group the common parent of
which was EFL), (ii) have never been a party to any Tax sharing, indemnification
or allocation agreement, nor does any Company’s owe any amount under any such
agreement, (iii) does not have any liability for Taxes of any person under
Treas. Reg. § 1.1502-6 (or any similar provision of state, local or foreign law,
and including any arrangement for group relief within a jurisdiction or similar
arrangement), as a transferee or successor, by contract, or otherwise, and (iv)
has never been a party to any joint venture, partnership or other agreement or
arrangement that could be treated as a partnership for Tax purposes.
 
(d) The Company’s have never constituted either a “distributing corporation” or
a “controlled corporation” in a distribution of stock intended to qualify for a
tax-free treatment under Code Section 355.
 
(e) Each Company’s has withheld or collected, and timely paid to the appropriate
Governmental Body, all Taxes required to have been withheld or collected and
remitted, and complied with all information reporting and back-up withholding
requirements, and has maintained all required records with respect thereto, in
connection with amounts paid or owing to any employee, customer, creditor,
stockholder, independent contractor, or other third party.
 
(f) To the knowledge of the Seller and the Company’s, there is no reasonable
basis for any Governmental Body to, and neither Seller nor any director or
officer (or employee responsible for Tax matters) of any Company’s has received
notice that any Governmental Body will, assess any additional Taxes for any
period.  There is no dispute or claim concerning any Liability for Taxes paid,
collected or remitted (or to be paid, collected or permitted) by such Company’s
either (i) claimed or raised by any Governmental Body in writing or (ii) as to
which any of the Seller or such Company’s has Knowledge.  No Company’s has
waived any statute or period of limitations with respect to any Tax or agreed,
or been requested by any Governmental Body to agree, to any extension of time
with respect to any Tax.  No extension of time within which to file any Tax
Return of any Company’s has been requested, granted or currently is in effect.
 
(g) Since the Interim Date, no Company’s has incurred any Liability for Taxes
outside the Ordinary Course of Business.
 
(h) No Company’s has, directly or indirectly, participated in any transaction
(including, the transactions contemplated by this Agreement) that would
constitute (i) a “reportable transaction” or “listed transaction” as defined in
Treasury Regulation Section 1.6011-4 or (ii) a “tax shelter” as defined in Code
Section 6111 and the Treasury Regulations thereunder.
 
(i) The Company’s will not be required to include any item of income in, or
exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date, including as a result of: (i) a
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local or foreign Tax law) executed on or prior to
the Closing Date; (ii) change in method of accounting under Code Section 481(c);
(iii) deferred intercompany gain or excess loss account under Treasury
Regulations under Code Section 1502; (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; or (v) prepaid amount received
on or prior to the Closing Date.
16

--------------------------------------------------------------------------------

 
(j) Schedule 4.13 lists each agreement, contract, plan or other arrangement
(whether or not written and whether or not an Employee benefit Plan) to which
each Company’s is a party that is a “nonqualified deferred compensation plan”
within the meaning of Code Section 409A and the Treasury Regulations
thereunder.  Each such nonqualified deferred compensation plan (i) complies, and
is operated and administered in accordance, with the requirements of Code
Section 409A, the Treasury Regulations thereunder and any other IRS guidance
issued thereunder and (ii) has been operated and administered in good faith
compliance with Code Section 409A from the period beginning on the adoption of
such nonqualified deferred compensation plan.
 
4.14 Legal Compliance.
 
(a) Since January 1, 2016, the Company’s, have been in compliance in all
material respects with all applicable Laws and Permits.  To the Knowledge of the
Company’s and the Seller, no Proceeding is pending, nor since has been filed or
commenced, against any Company’s alleging any failure to comply with any
applicable Law or Permit.  To the Knowledge of the Company’s and the Seller, no
event has occurred, or circumstance exists that (with or without notice or lapse
of time) may constitute or result in a violation by any Company’s of any Law or
Permit.  No Company’s has received any notice or other communication from any
Person regarding any actual, alleged or potential violation by such Company’s of
any Law or Permit or any cancellation, termination or failure to renew any
Permit held by such Company’s.
 
(b) Schedule 4.14 contains a complete and accurate list of each Permit held by
each Company’s that is material to the Business or that otherwise is material to
any asset owned or leased by each Company’s and subject to the qualifications
set forth in Section 4.3 and states whether each such Permit is transferable. 
Each Permit listed or required to be listed on Schedule 4.14 is valid and in
full force and effect.  Each Permit listed on Schedule 4.14 is renewable for no
more than a nominal fee.  The Permits listed on Schedule 4.14 constitute all of
the Permits necessary to allow the Company’s to lawfully conduct and operate the
Business as currently conducted and operated and to own and use its assets as
currently owned and used.
 
4.15 Litigation.  There is no Proceeding pending or, to the Knowledge of the
Company’s and the Seller, threatened or anticipated relating to or affecting
(a) any Company’s or the Business or any asset owned or used by any Company’s or
(b) the Transactions.  To the Knowledge of the Company’s and the Seller, no
event has occurred, or circumstance exists that would reasonably be expected to
give rise to or serve as a basis for the commencement of any such Proceeding in
which the anticipated liability exposure would be expected to exceed $10,000. 
There is no outstanding Order to which any Company’s or any asset owned or used
by it is subject.  Schedule 4.15 lists all Proceedings pending at any time since
January 1, 2012, in which any Company’s has been named as a defendant (whether
directly, by counterclaim or as a third-party defendant) and all Proceedings
pending at any time since January 1, 2012, in which any Company’s has been a
plaintiff.  Schedule 4.15 lists all Orders in effect at any time since January
1, 2012, to which any of the Company’s has been subject or any asset owned or
used by any Company’s is subject.
 
4.16 Service Warranties.  Each service provided by any Company’s has been in
conformity with all applicable contractual commitments and all express and
implied warranties.  No Company’s has had any Liability (and, to the Knowledge
of the Company’s and the Seller, there is no basis for any present or future
Proceeding against any Company’s that could give rise to any Liability) for
replacement or repair or other damages in connection therewith.  Schedule 4.16
lists (i) all Contracts which contain warranties extended beyond 12 months,
(ii) all warranty claims made against any Company’s in excess of $10,000 since
January 1, 2012 and (iii) any guaranty, warranty or indemnity provided by any
Company’s not consistent with past practice or that could reasonably have a
claim in excess of $10,000.  No Company’s has had any Liability (and there is no
basis for any present or future Proceeding against such Company’s that could
give rise to any Liability) arising out of any injury to any individual or
property as a result of any service provided by such Company’s.
17

--------------------------------------------------------------------------------

 
4.17 Environmental.  To the Knowledge of the Company’s and the Seller, each
Company’s has complied and is in compliance with all Environmental Laws.  No
Permits are required pursuant to any Environmental Law for the occupation of the
facilities or operation of the Business.  No Company’s has received any written
or oral notice, report or other information regarding any actual or alleged
violation of any Environmental Law, or any Liabilities or potential Liabilities,
including any investigatory, remedial or corrective obligations, relating to it
or its facilities arising under any Environmental Law.
 
4.18 Employees.
 
(a) With respect to each current employee and independent contractor of any
Company’s, the respective Company’s has provided Buyer with complete access to
such Company’s’ records of such employee and independent contractor, including
records reflecting the name, job title, current rate of direct compensation,
date of commencement of employment or engagement, and, as to employees, sick and
vacation leave (both number of days and USD equivalent) that is accrued and
unused. Each Company’s has provided to Buyer current copies of any employment
agreements with any employees.
 
(b) There is no pending, or to the Knowledge of the Company’s and the Seller,
threatened, Proceedings with respect to any Company’s under any Laws relating to
or arising out of any employment relationship with its employees.  No Company’s
is subject to any settlement or consent decree with any present or former
employee, labor union or Governmental Body relating to claims of discrimination,
wrongful practices or other claims in respect of employment practices and
policies.
 
(c) To the Knowledge of the Company’s and the Seller, each Company’s is, and
since January 1, 2012, has been, in compliance in all material respects with all
Laws relating to the employment of labor, including Laws respecting employment
and employment practices, terms and conditions of employment, wages and hours,
payroll documents, equal opportunity, immigration compliance, occupational
health and safety, termination or discharge, plant closing and mass layoff
requirements, affirmative action, workers’ compensation, disability,
unemployment compensation, whistleblower laws, collective bargaining, the
payment of all applicable Taxes including the full payment of all required
social security contributions and other required withholdings.
 
(d) All employees and former employees of each Company’s have been, or will have
been on or before the Closing Date, paid in full for, or the respective
Company’s shall have properly accrued for, all wages, salaries, commissions,
bonuses, vacation pay, severance and termination pay, sick pay, and other
compensation for all services performed by them or that was accrued by them up
to the most recent payroll date prior to Closing, payable in accordance with the
obligations of such Company’s under any employment or labor practices and
policies, or any collective bargaining agreement or individual agreement to
which such Company’s is a party, or by which the Company’s may be bound.
 
(e) To the Knowledge of the Company’s and the Seller, no employee, officer or
director of any Company’s is a party to or bound by any agreement that (i) could
adversely affect the performance of his or her duties as an employee, officer or
director other than for the benefit of such Company’s, (ii) could adversely
affect the ability of such Company’s to conduct its business, (iii) restricts or
limits in any way the scope or type of work in which he or she may be engaged
other than for the benefit of such Company’s or (iv) requires him or her to
transfer, assign or disclose information concerning his or her work to anyone
other than such Company’s.
18

--------------------------------------------------------------------------------

 
4.19 Employee Benefits.
 
(f) Company’s employees are covered by the policies as set forth on Schedule 4=
 
(g) Except to the extent required pursuant to Code Section 4980B(f) and the
corresponding provisions of ERISA, no Company’s benefit Plan provides retiree
medical or retiree life insurance benefits to any Person, and no Company’s is
contractually or otherwise obligated (whether or not in writing) to provide any
Person with life insurance or medical benefits upon retirement or termination of
employment.
 
4.20 Customers and Suppliers.
 
(a) With respect to each of the three (3) fiscal years most recently completed
prior to the date hereof, Schedule 4.20 lists the five largest (by dollar
volume) Customers during each such period (showing the dollar volume for each)
(the “Major Customers”).  Except as disclosed in Schedule 4.20, to the Knowledge
of Company’s and Seller, no event has occurred and no condition or circumstance
exists that would reasonably be expected to materially and adversely affect the
relations of EFL with any Major Customer or any supplier.  No Major Customer or
supplier has notified EFL of plans to terminate or materially alter its business
relations with the Business, either as a result of the transactions contemplated
by this Agreement or otherwise, or to enter bankruptcy or liquidate.
 
(b) Except to the extent set forth on Schedule 4.20, EFL is not currently
required to provide any bonding or other financial security arrangements in any
amount in connection with any on-going jobs, projects or other transactions with
any Major Customers or suppliers.
 
4.21 Transactions with Related Persons.  Except as set forth in Schedule 4.21 or
in the financial statements, for the past three (3) years, neither any
shareholder, officer, director or employee of any Company’s nor any Related
Person of any of the foregoing has (a) owned any interest in any asset used in
the Business, (b) been involved in any business or transaction with the
Company’s or (c) engaged in competition with the Company’s.  Except as set forth
in Schedule 4.21, neither any shareholder, officer, director or employee of any
Company’s nor any Related Person of any of the foregoing (i) is a party to any
Contract with, or has any claim or right against, any Company’s or (ii) has any
Indebtedness owing to any Company’s.  Except as set forth in Schedule 4.21, no
Company’s has had (A) any claim or right against any shareholder, officer,
director or employee of such Company’s or any Related Person of any of the
foregoing or (B) any Indebtedness owing to any shareholder, officer, director or
employee of such Company’s or any Related Person of any of the foregoing.  The
vehicles listed in Schedule 4.21(A) are in the possession of each Seller and
subject to the debt associated therewith. Each of said Seller shall be
responsible for the return of the vehicle in his possession.
 
4.22 Indebtedness and Guaranties.  Complete and correct copies of all
instruments (including all amendments, supplements, waivers and consents)
relating to any Indebtedness of the Company’s has been furnished to the Buyer. 
The Long-Term Debt is listed on Schedule 2.2(b) and accurately reflects all
amounts necessary to discharge the amounts of non-permitted encumbrances
outstanding immediately prior to the Closing.  No Company’s is a guarantor or
otherwise liable for any Liability (including indebtedness) of any other Person,
except as set forth on Schedule 4.22.
 
4.23 Capital Expenditures  Attached to Schedule 4.23 are each Company’s’ budgets
for capital expenditures for its current fiscal year and the following fiscal
year.  Except as set forth on Schedule 4.23, there are no capital expenditures
that any Company’s currently plans to make or anticipates will need to be made
during its current fiscal year or the following fiscal year in order to comply
with existing Laws or to continue operating the Business following the Closing
in the manner currently conducted.  No Company’s has foregone or otherwise
materially altered any planned capital expenditure as a result of the Seller’
decision to enter into the Transactions or otherwise sell or dispose of the
Business.
19

--------------------------------------------------------------------------------

 
4.24 Insurance.  The Company’s have delivered to the Buyer true and complete
copies of each Insurance Policy and each pending application of each respective
Company’s for any insurance policy.  All premiums relating to the Insurance
Policies have been timely paid.  The Company’s have been covered during the past
four (4) years by insurance in scope and amount customary and reasonable for the
businesses in which each has engaged during such period.  The Company’s are in
compliance with all premium obligations and, to the Knowledge of the Company’s
and the Seller, no Company’s is in default of any of its obligations relating to
insurance created by Law or any Contract to which such Company’s is a party. 
The Company’s have delivered or made available to the Buyer copies of loss runs
and outstanding claims as of a recent date with respect to each Insurance
Policy.
 
4.25             No Acceleration of Rights and Benefits.  No Company’s has made,
or is obligated to make, any payment to any Person in connection with the
Transactions or any change of control.  No rights or benefits of any Person have
been (or will be) accelerated, increased or modified and no Person has the right
to receive any payment or remedy (including rescission or liquidated damages),
in each case as a result of a change of control or the consummation of the
Transactions.
 
4.26 No Brokers’ Fees.  The Company’s have not engaged, and to the Knowledge of
the Company’s and Seller, there are no and are not aware of any other brokers,
finders or agents entitled to any fee, commission or related payments with
respect to the Transactions for which the Buyer or the Company’s could be
liable, other than Eclipse Consulting.
 
4.27 Disclosure.  No representation or warranty contained in this Article IV and
no statement in any Schedule related thereto contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  To the Knowledge of the Company’s and the Seller, there is no
impending change in the Business or in the EFL’s competitors, relations with
employees, suppliers or customers, or in any Laws affecting the Business, that
(a) has not been disclosed in the Schedules to the representations and
warranties in this Article IV and (b) has resulted in or is reasonably likely to
result in any breach of any representation or warranty or any Material Adverse
Effect.  Buyer acknowledges and agrees that in entering into this Agreement (or
any Schedule related thereto) it has not relied and is not relying on any
representations, warranties, or other statements whatsoever, whether written or
oral, by Seller or any Person acting on Seller’ behalf, other than those
expressly set forth in this Agreement (or any Schedule related thereto) and that
it will not have any right or remedy arising out of any representation, warranty
or statement not set forth in this Agreement (or any Schedule related thereto).



 
ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER
 
The Buyer represents and warrants to the Seller as follows:
 
5.1 Organization and Authority.  The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.  The Buyer has full corporate power and authority to execute and
deliver the Transaction Documents to which it is a party and to perform its
obligations thereunder.  The execution and delivery by the Buyer of each
Transaction Document to which the Buyer is a party and the performance by the
Buyer of the Transactions have been duly approved by all requisite corporate
action of the Buyer.  This Agreement constitutes the valid and legally binding
obligation of the Buyer, enforceable against the Buyer in accordance with the
terms of this Agreement.  Upon the execution and delivery by the Buyer of each
Transaction Document to which the Buyer is a party, such Transaction Document
will constitute the valid and legally binding obligation of the Buyer,
enforceable against the Buyer in accordance with the terms of such Transaction
Document.
20

--------------------------------------------------------------------------------

 
5.2 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which the Buyer is subject;
(b) violate any Organizational Document of the Buyer; or (c) violate, conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify or exercise any remedy under,
any Contract to which the Buyer is a party or by which the Buyer is bound or the
performance of which is guaranteed by the Buyer.  The Buyer is not required to
notify, make any filing with, or obtain any Consent of any Person in order to
perform the Transactions.
 
5.3 N/A.
 
5.4 N/A
 
5.5 No Undisclosed Liabilities.  The Buyer has not incurred any Liability (and
no basis exists for any Liability), except for (a) Liabilities to the extent
reflected or reserved against on Buyer's last balance sheet filed with the SEC
and publicly available, and (b) current Liabilities incurred in the Ordinary
Course of Business since the Buyer's last financial statements filed with the
SEC and publicly available (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of Contract, breach of
warranty, tort, infringement or violation of Law).
 
5.6 Legal Compliance.  The Buyer is, and since Buyer's last financial statements
filed with the SEC and publicly available has been, in compliance in all
material respects with all applicable Laws and Permits.  No Proceeding is
pending, nor since such time of Buyer's last financial statements filed and
publicly available, has been filed or commenced, against the Buyer alleging any
failure to comply with any applicable Law or Permit.  No event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by the Buyer of any Law or Permit.  The
Buyer has not received any notice or other communication from any Person
regarding any actual, alleged or potential violation by the Buyer of any Law or
Permit or any cancellation, termination or failure to renew any Permit held by
the Buyer.
 
5.7 Litigation.  There is no Proceeding pending or, to the Knowledge of the
Buyer, threatened or anticipated against the Buyer relating to, affecting, or
otherwise delaying, interfering or preventing the Transactions or materially
impacting the Buyer or the Buyer's financial condition or operations.  To the
Buyer's Knowledge, no event has occurred or circumstance exists that would
reasonably be expected to give rise to or serve as a basis for the commencement
of any such Proceeding in which the anticipated liability exposure would be
expected to exceed $100,000.  There is no outstanding Order to which the
Buyer is subject.
 
5.8 Absence of Certain Changes.  Since June 30, 2019, there has not been any
Buyer Material Adverse Effect and no event has occurred or circumstance exists
that reasonably could result in any such Material Adverse Effect.
 
5.9               No Brokers’ or Finders’ Fees.  The Buyer has no Liability for
any fee, commission or payment to any broker, finder or agent with respect to
the Transactions for which the Seller could be liable. The Buyer has not
retained, employed or used any broker or finder in connection with purchase of
the shares from the Seller.
21

--------------------------------------------------------------------------------

 
5.10 Investment Intent.  The Buyer is acquiring the Shares purchased hereunder
for its own account and not with a view to distribution of such Shares in
violation of the Securities Act.
 


 
ARTICLE VI
CLOSING CONDITIONS
 
6.1 Conditions to the Buyer’s Obligations.  The Buyer’s obligation to perform
the Transactions contemplated to be performed on or before the Closing Date is
subject to satisfaction, or written waiver by the Buyer or by Closing, of each
of the following conditions:
 
(a)  (i) all of the representations and warranties of the Company’s,
individually and collectively, and the Seller in this Agreement must have been
accurate in all material respects as of the date hereof and must be accurate in
all material respects as if made on the Closing Date, except in each case to the
extent any such representation or warranty is made as of an earlier specific
date, in which case such representation or warranty must have been and must be
accurate in all respects as of such date, and (ii) the Company’s and the Seller
must have performed and complied with all of their respective covenants and
agreements in this Agreement to be performed prior to or at the Closing.
 
(b) each of the following documents must have been delivered to the Buyer and
dated as of the Closing Date (unless otherwise indicated):
 
(i)
 
Certificates representing all of the Excel Fabrication, LLC. shares, free and
clear of any Encumbrances, accompanied by duly executed stock powers, in form
and substance reasonably satisfactory to the Buyer;
 

(ii)
 
The minute books, the stock certificate books and the stock ledger of each
Company’s, as applicable;
 

(iii)
 
The Security Agreement, executed by EFL;
 

(iv)
 
A certificate of the secretary of each Company’s, in form and substance
reasonably satisfactory to the Buyer, certifying that with respect to it
(A) attached thereto are a true, correct and complete copy of (1) its articles
or certificate of incorporation or organization, as applicable, certified as of
a recent date by the Secretary of State of its state of incorporation or
organization and its bylaws or operating agreement, as applicable, (2) to the
extent applicable, resolutions duly adopted by its board of directors,
stockholders, managers, and/or members authorizing the performance of the
Transactions and the execution and delivery of the Transaction Documents to
which each is a party, and (3) certificates of existence as of a recent date of
it from its state of incorporation or organization and a certificate of
existence or good standing as of a recent date of it from each state in which
the failure to be duly qualified would constitute a Material Adverse Effect;
 

(v)
 
a certificate of Seller’ non-foreign status as set forth in Treasury Regulation
Section 1.1445-2(b); and
 

(vi)
 
such other documents as the Buyer and Seller reasonably agree are necessary for
the purpose of (A) evidencing the accuracy of Seller’ and the Company’s’
representations and warranties, (B) evidencing Seller’ and the Company’s’
performance of, and compliance with, any covenant or agreement required to be
performed or complied with by Seller and the Company’s, or (C) evidencing the
satisfaction of any condition referred to in this Section 6.1.
 

22

--------------------------------------------------------------------------------

(c) there must not be any Proceeding pending or threatened against the Buyer or
any of its Affiliates that (i) challenges or seeks damages or other relief in
connection with any of the Transactions or (ii) may have the effect of
preventing, delaying, making illegal or interfering with any of the
Transactions;
 
(d) the Board of Directors of the Buyer shall have approved the Transactions;
 
(e) each Company’s and Seller shall have used commercially reasonable efforts to
preserve intact the Business and their relationships with the EFL’s employees,
customers, agents and all other Persons reasonably related to the Business in a
manner consistent with past practices or in the Ordinary Course of Business;
 
(f) the performance of the Transactions must not, directly or indirectly, with
or without notice or lapse of time, violate any Law that has been adopted or
issued, or has otherwise become effective, since the date hereof;
 
(g) all Indebtedness owed to the Company’s by Seller or any Related Person of
the Seller must have been paid in full by such Person or otherwise satisfied by
Buyer at Closing;
 
(h) the Working Capital of the Company’s at the Closing Date as shown in Exhibit
D the True Up Cash Settlement shall be equal to or greater than the Working
Capital as of March 31th 2019 as shown in Exhibit D the True Up Cash
Settlement).  Distribution of cash prior to closing shall not be a violation of
any provision of this Agreement so long as the requirements of this subparagraph
and 6.1(i) are complied with;
 
(i) To the extent not paid off by the Buyer under paragraph 2.2(b), Seller
and/or EFL shall pay off in full each Long-Term Liability and any short term
Liability associated with a Long-Term Liability and to the extent the Trade
Payables as of the Closing Date do not include such short term Liabilities.
 
6.2 Conditions to the Seller’ Obligations.  The Seller’ obligations to perform
the Transactions contemplated to be performed on or before the Closing Date are
subject to satisfaction, or written waiver by the Seller, of the following
conditions:
 
(a) all of the representations and warranties of the Buyer in this Agreement
must have been accurate in all material respects as of the date hereof and must
be accurate in all material respects as if made on the Closing Date, and
(ii) the Buyer must have performed and complied with all of its covenants and
agreements in this Agreement to be performed prior to or at the Closing.
 
(b)
 
each of the following must have been delivered to the Seller:
 

(i)
 
The Cash Consideration; and
 

(ii)
 
The Secured Note Consideration;
 

(c) the sale of the Shares by the Seller to the Buyer will not violate any Law
that has been adopted or issued, or has otherwise become effective, since the
date hereof;
 
(d) receipt of certified Directors minutes of the Co-Makers approving this
transaction.
23

--------------------------------------------------------------------------------

 
ARTICLE VII
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following the Closing:
 
7.1 Litigation Support.  If any Party is evaluating, pursuing, contesting or
defending against any Proceeding in connection with (a) any Transaction or
(b) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving any Company’s, then upon the request of such
Party each other Party will cooperate with the requesting Party and its counsel
in the evaluation, pursuit, contest or defense, make available its personnel,
and be available for testimony and provide access to its books and records as
may be necessary in connection therewith, except to the extent the other Party
is adversarial to the requesting Party in that Proceeding or any related
Proceeding. The requesting Party will reimburse each other Party for its
out-of-pocket expenses related to such cooperation (unless the requesting Party
is entitled to indemnification therefor under Section 8.1 without regard to
Section 8.4).
 
7.2 Transition.  Seller will not take any affirmative action that is designed or
intended to have the effect of discouraging any lessor, lessee, employee,
Governmental Body, licensor, licensee, customer, supplier or other business
associate of any Company’s from maintaining the same relationships with such
Company’s after the Closing as it maintained prior to the Closing.
 
7.3 Confidentiality.  Until April 1st, 2023, Seller will, and will cause its
Affiliates and Representatives to, maintain the confidentiality of the
Confidential Information at all times, and will not, directly or indirectly, use
any Confidential Information for its own benefit or for the benefit of any other
Person or reveal or disclose any Confidential Information to any Person other
than authorized Representatives of the Buyer and the Company’s, except in
connection with this Agreement or with the prior written consent of the Buyer. 
The covenants in this Section 7.3 will not apply to Confidential Information
that (a) is or becomes available to the general public through no breach of this
Agreement by a Seller or its Affiliates or Representatives or, to the Knowledge
of Seller, breach by any other Person of a duty of confidentiality to the Buyer
or (b)  Seller is required to disclose by applicable Law; provided, however,
that Seller will notify the Buyer in writing of such required disclosure as much
in advance as practicable in the circumstances and cooperate with the Buyer to
limit the scope of such disclosure.  At any time that the Buyer may request,
Seller will, and will cause its Affiliates and Representatives to, turn over or
return to the Buyer all Confidential Information in any form (including all
copies and reproductions thereof) in its possession or control.
 
7.4 [INTENTIONALLY DELETED]
 
7.5 Compliance with Laws.  The Buyer will remain in compliance in all material
respects with all applicable Laws and Permits, including continuing to comply
with all securities laws and the SEC's reporting requirements.
 
ARTICLE VIII
INDEMNIFICATION
 
8.1 Indemnification by the Seller. After the Closing and subject to the terms
and conditions of this Article VIII:
 
(a) Subject to the limitations set forth in this Article VIII, the Seller will
indemnify and hold harmless the Buyer and EFL (collectively, “Buyer
Indemnitees”) from, and pay and reimburse each Buyer Indemnitee for, all Losses
directly or indirectly relating to or arising from: (i) any breach or
inaccuracy, or any allegation of any third party that, if true, would be a
breach or inaccuracy, of any representation or warranty made by the Seller in
Article III; or (ii) any breach of any covenant or agreement, or any
representation or warranty, of the Seller in this Agreement.
 
24

--------------------------------------------------------------------------------

(b) The Seller will indemnify and hold harmless each Buyer Indemnitee from, and
pay and reimburse each Buyer Indemnitee for, all Losses, directly or indirectly,
relating to or arising from: (i) any breach or inaccuracy, or any allegation of
any third party that, if true, would be a breach or inaccuracy, of any
representation or warranty made by the Seller, or the Company’s in this
Agreement (other than in Article III) existing at the Closing, or arising out of
events or circumstances occurring prior to the Closing; (ii) any breach of any
covenant or agreement, or any representation or warranty, of the Company’s in
this Agreement; (iii) all Liabilities, not covered by insurance, of, or arising
from the conduct of, the Company’s existing at the Closing, or arising out of
events or circumstances occurring prior to the Closing which have not been
disclosed in writing to the Buyer prior to Closing; or (iv)  any matter set
forth on Schedule 8.1.
 
(c) The amount of indemnification to be paid by the Seller to the Buyer or the
Buyer Indemnitees pursuant to this Section 8.1 shall not exceed the lesser of
(i) Fifteen Percent (15%) of the Purchase Price or (ii) the amount of the cash
paid towards the Purchase Price paid to the Seller through the date of the claim
for which such indemnification is paid (the ‘Indemnification Cap”).
 
8.2 Indemnification by the Buyer.  After the Closing, subject to the terms and
conditions of this Article VIII, the Buyer will indemnify and hold harmless the
Seller from, and pay and reimburse the Seller for, all Losses, directly or
indirectly, relating to or arising from:  (a) any breach or inaccuracy, or any
allegation of any third party that, if true, would be a breach or inaccuracy, of
any representation or warranty made by the Buyer in this Agreement; (b) any
breach of any covenant or agreement of the Buyer in this Agreement; (c) any
claim by the Buyer Indemnitees or any Person claiming through or on behalf of
the Buyer Indemnitees arising out of or relating to any act or omission by the
Seller or any other Person in reliance upon instructions from or notices given
by the Buyer or any other Buyer Indemnitees, or (d) all Liabilities of, or
arising from the conduct of, any Company’s which arise following the Closing, or
which arise out of or are in connection with the operation or conduct of any
Company’s occurring following the Closing.
 
8.3 Survival and Time Limitations.  All representations, warranties, covenants
and agreements of the Buyer, Company’s, individually and collectively, and the
Seller in this Agreement or any other certificate or document delivered pursuant
to this Agreement will survive the Closing. The Seller will have no Liability
with respect to any claim for any breach or inaccuracy of any representation or
warranty in this Agreement or any other certificate or document delivered
pursuant to this Agreement unless the Buyer notifies the Seller of such a claim
on or before twelve (12) months following the Closing.
 
8.4 Limitations on Indemnification by the Seller.  The Seller will have no
Liability with respect to the matters described in Section 8.1 until the total
of all Losses with respect to such matters exceeds $50,000 (the “Basket”), at
which point the Seller will be obligated to indemnify for only Losses exceeding
the Basket, subject to the Indemnification Cap set forth in Section 8.1(c)
above.  The Basket limitation set forth in this Section 8.4 will not apply to
any fraudulent or intentional breach of any representation or warranty.
 
8.5 Claims Against the Company’s.  Following the Closing, Seller may not assert,
directly or indirectly, and hereby waive, any claim, whether for
indemnification, contribution, subrogation or otherwise, against any
Company’s with respect to any act, omission, condition or event occurring or
existing prior to or on the Closing Date or any obligation of the Seller under
Section 8.1.  Seller agrees not to make, directly or indirectly, and hereby
waives, any claim for indemnification against the Company’s by reason of the
fact that Seller was a stockholder, director, officer, employee or agent of the
Company’s or was serving at the request of the Company’s as a partner, trustee,
director, officer, employee or agent of another entity (whether such claim is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
Losses, expenses or otherwise and whether such claim is pursuant to any Law,
Organizational Document, Contract or otherwise) with respect to any Proceeding
brought by the Buyer or the Company’s against the Seller or any Affiliate
thereof (whether such Proceeding is pursuant to this Agreement or otherwise)
with respect to any act, omission, condition or event occurring following the
Closing Date.
25

--------------------------------------------------------------------------------

 
8.6 Third-Party Claims.
 
(a) If a third party commences or threatens a Proceeding (a “Third-Party Claim”)
against any Person (the “Indemnified Party”) with respect to any matter that the
Indemnified Party might make a claim for indemnification against any Party (the
“Indemnifying Party”) under this Article VIII, then the Indemnified Party must
notify the Indemnifying Party (or the Seller, in the case of the Seller) thereof
in writing of the existence of such Third-Party Claim and must deliver copies of
any documents served on the Indemnified Party with respect to the Third-Party
Claim; provided, however, that any failure to notify the Indemnifying Party or
deliver copies will not relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent) the Indemnifying Party is
materially prejudiced by such failure.
 
(b) Upon receipt of the notice described in Section 8.6(a), the Indemnifying
Party will have the right to defend the Indemnified Party against the
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party
so long as (i) within ten days after receipt of such notice, the Indemnifying
Party notifies the Indemnified Party in writing that the Indemnifying Party
will, subject to the limitations of Section 8.4, indemnify the Indemnified Party
from and against any Losses the Indemnified Party may incur relating to or
arising out of the Third-Party Claim, (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third-Party Claim and fulfill its indemnification obligations hereunder,
(iii) the Indemnifying Party is not a party to the Proceeding or the Indemnified
Party has determined in good faith that there would be no conflict of interest
or other inappropriate matter associated with joint representation, (iv) the
Third-Party Claim does not involve, and is not likely to involve, any claim by
any Governmental Body, (v) the Third-Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (vi) settlement of, or an
adverse judgment with respect to, the Third-Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, (vii) the Indemnifying Party conducts the defense of the
Third-Party Claim actively and diligently and (viii) the Indemnifying Party
keeps the Indemnified Party apprised of all developments, including settlement
offers, with respect to the Third-Party Claim and permits the Indemnified Party
to participate in the defense of the Third-Party Claim.
 
(c) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 8.6(b), (i) the Indemnifying Party
will not be responsible for any attorneys’ fees incurred by the Indemnified
Party regarding the Third-Party Claim (other than attorneys’ fees incurred prior
to the Indemnifying Party’s assumption of the defense pursuant to Section
8.6(b)) and (ii) neither the Indemnified Party nor the Indemnifying Party will
consent to the entry of any judgment or enter into any settlement with respect
to the Third-Party Claim without the prior written consent of the other party,
which consent will not be withheld unreasonably.  If the Indemnified Party
desires to consent to the entry of judgment with respect to or settle a
Third-Party Claim but the Indemnifying Party refuses, then the Indemnifying
Party will be responsible for all Losses with respect to such Third-Party Claim,
without giving effect to the Basket or the Cap.
 
(d) If any condition in Section 8.6(b) is or becomes unsatisfied, (i) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the Third-Party Claim in any
manner it may deem appropriate (and the Indemnified Party need not consult with,
or obtain any consent from, the Indemnifying Party in connection therewith),
(ii) the Indemnifying Party will reimburse the Indemnified Party promptly and
periodically (but no less often than monthly) for the costs of defending against
the Third-Party Claim, including attorneys’ fees and expenses, and (iii) the
Indemnifying Party will remain responsible for any Losses the Indemnified Party
may incur relating to or arising out of the Third-Party Claim to the fullest
extent provided in this Article VIII.
26

--------------------------------------------------------------------------------

 
8.7 Other Indemnification Matters.  Any claim for indemnification under this
Article VIII must be asserted by providing written notice to the Seller (or the
Buyer, in the case of a claim by the Seller) specifying the factual basis of the
claim in reasonable detail to the extent then known by the Person asserting the
claim.  The waiver of any condition based on the accuracy of any representation
or warranty, or on the performance of or compliance with any covenant or
agreement, will not affect the right to indemnification, payment of damages, or
other remedy based on any such representation, warranty, covenant or agreement.
 
8.8 Exclusive Remedy.  After the Closing, and notwithstanding anything in this
Agreement and/or any Transaction Documents to the contrary, this Article VIII
will provide the exclusive legal remedy for, and the totality of all remedies of
Buyer (and all of its successors and assigns) against Seller and/or Company’s
under this Agreement and/or any Transaction Documents with respect to the entire
Transactions evidenced by this Agreement and/or any Transaction Documents, shall
be limited as follows: [A] in amount of remedy that may be sought at any time,
to the lessor of: (i) $1,200,000; and (ii) the then current unpaid balance of
the Term Note; and [B] as to implementation of any and all remedies, to the then
current unpaid balance of the Term Note. Buyer (and all of its successors and
assigns) shall have no other remedies of any kind


 
ARTICLE IX
TAX MATTERS
 
The following provisions will govern the allocation of responsibility as between
the Buyer and the Seller for certain Tax matters following the Closing Date:
 
9.1 Tax Indemnification.
 
(a) The Seller shall pay and reimburse (to the extent not already paid) and
indemnify the Company’s, the Buyer and its Affiliates and hold them harmless
from and against Losses resulting from or attributable to all Taxes (or the
non‑payment thereof) of the Company’s for all Taxable periods ending on or
before the Closing Date (the “Prior Tax Period”).  The indemnification under
this Section 9.1 shall be subject to the indemnification deductible and Basket
limit set forth in Section 8.1(c) and Section 8.4.    The Seller shall pay the
Buyer, or the Company’s at the Buyer’s instruction, for any additional Taxes
that are the responsibility of the Seller pursuant to this Section 9.1 at least
five (5) days prior to payment of such amounts by the Buyer or the Company’s. 
To the extent it is commercially and legally reasonable to do so, the Buyer
agrees that in exercising any discretionary powers under this Section 9.1 it
will do so in a manner that does not materially prejudice the Seller from a tax
perspective.
 
(b) Buyer and the Company’s agree to pay, reimburse, and indemnify the Seller
and hold them harmless from and against Losses resulting from or attributable to
all Taxes (or the non‑payment thereof) of the Company’s for all Taxable periods
ending after the Closing Date.
 
9.2 Reserved.
 
9.3 Tax Periods Beginning Before and Ending After the Closing Date.  The Buyer
will prepare and file, or cause to be prepared and filed, any Tax Returns for
the Company’s for tax periods beginning before and ending after the Closing
Date.  If requested by Seller, the Buyer will permit the Seller to review and
comment on each such Tax Return described in the preceding sentence prior to
filing.  Seller shall be responsible for all Taxes relating to the Pre-Closing
tax periods.  The Buyer shall be responsible for all Taxes for tax periods
ending after the Closing Date.
 
27

--------------------------------------------------------------------------------

9.4 Cooperation on Tax Matters.  The Buyer, the Company’s and the Seller will
cooperate fully, as and to the extent reasonably requested by the other Party or
Parties, in connection with the filing and preparation of Tax Returns pursuant
to this Article IX and any Proceeding related thereto.  Such cooperation will
include the retention and (upon any other Party’s request) the provision of
records and information that are reasonably relevant to any such Proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  The Buyer and
the Seller agree that each Company’s will retain all books and records with
respect to Tax matters pertinent to such Company’s relating to any Taxable
period beginning before the Closing Date until the expiration of the statute or
period of limitations of the respective Taxable periods.
 
9.5 Certain Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees, including any penalties and interest
thereon (collectively, the “Transfer Taxes”), incurred in connection with this
Agreement or the Transactions will be paid by the Seller when due, and the
Seller will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and if required by
applicable Law, the Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
 
ARTICLE X
MISCELLANEOUS
 
10.1 No Third-Party Beneficiaries’.  This Agreement does not confer any rights
or remedies upon any Person (including any employee of any Company’s) other than
the Parties, their respective successors and permitted assigns and, as expressly
set forth in this Agreement, any Indemnified Party.
 
10.2 Entire Agreement.  The Transaction Documents constitute the entire
agreement among the Parties with respect to the subject matter of the
Transaction Documents and supersede all prior agreements (whether written or
oral and whether express or implied) among any Parties to the extent related to
the subject matter of the Transaction Documents (including any letter of intent
or confidentiality agreement).
 
10.3 Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Seller may not assign, delegate or otherwise transfer (whether by
operation of law or otherwise) any of Seller’ rights, interests or obligations
in this Agreement without the prior written approval of the Buyer.  The Buyer
may assign any or all of its rights or interests, or delegate any or all of its
obligations, in this Agreement to (a) any successor to the Buyer, any successor
to any Company’s, or any acquirer of a material portion of the businesses or
assets of the Buyer or any Company’s, (b) one or more of the Buyer’s Affiliates,
or (c) any lender to the Buyer or any Company’s as security for obligations to
such lender.
 
10.4 Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the date set forth above when each
Party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each Party.  When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.  Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.
28

--------------------------------------------------------------------------------

 
10.5 Notices.  Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to another Party on the earliest of the date
(a) three Business Days after such notice is sent by registered U.S. mail,
return receipt requested, (b) one Business Day after receipt of confirmation if
such notice is sent by facsimile, (c) one Business Day after delivery of such
notice into the custody and control of an overnight courier service for next day
delivery, (d) one Business Day after delivery of such notice in person and
(e) such notice is received by that Party; in each case to the appropriate
address below (or to such other address as a Party may designate by notice to
the other Parties):
 
If to the Seller (or to the Company’s prior to the Closing):


Mark Bell


Alpine 4 Technologies, Ltd
2525 E Arizona Biltmore Circle, Suite C237
Phoenix, AZ 85016
Phone:  855-777-0077 ext 801
Attn:  Kent Wilson, CEO


10.6 Jurisdiction; Service of Process.  EACH PARTY (A) CONSENTS TO THE PERSONAL
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN TWIN FALLS COUNTY IDAHO
(AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN
ANY TRANSACTION DOCUMENT), (B) WAIVES ANY VENUE OR INCONVENIENT FORUM DEFENSE TO
ANY PROCEEDING MAINTAINED IN SUCH COURTS AND (C) EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, AGREES NOT TO INITIATE ANY PROCEEDING ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN ANY
TRANSACTION DOCUMENT) IN ANY OTHER COURT OR FORUM. PROCESS IN ANY SUCH
PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
 
10.7 Venue. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF IDAHO IN EACH CASE
LOCATED IN THE COUNTY OF TWIN FALLS IDAHO, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
10.8 Governing Law.  This Agreement and all other Transaction Documents (unless
otherwise stated therein) will be governed by the laws of the State of Idaho
without giving effect to any choice or conflict of law principles of any
jurisdiction.
 
29

--------------------------------------------------------------------------------

10.9 Amendments and Waivers.  No amendment of any provision of this Agreement
will be valid unless the amendment is in writing and signed by the Buyer and the
Seller.  No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving Party.  The failure of a Party at
any time to require performance of any provision of this Agreement will not
affect such Party’s rights at a later time to enforce such provision.  No waiver
by any Party of any breach of this Agreement will be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.
 
10.10 Severability.  Any provision of this Agreement that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
10.11 Expenses.  The Company’s will bear all expenses incurred by the
Company’s or any Representative of the Company’s in connection with the
Transactions contemplated to be performed before or on the Closing Date and such
expenses will have been paid or accrued by the Company’s prior to the Closing
Date.  The Seller will bear all expenses incurred by the Seller or any of their
Representatives in connection with the Transactions contemplated to be performed
before or on the Closing Date.  Except as otherwise expressly provided in this
Agreement, the Buyer will bear all expenses incurred by the Buyer or any of its
Representatives in connection with the Transactions contemplated to be performed
on or before the Closing Date.  In the event of termination of this Agreement,
the obligation of each Party to pay its own expenses will be subject to any
rights of such Party arising from a breach of this Agreement by another Party.
 
10.12 Construction.  The article and section headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement.  Any reference in this Agreement to any Article or Section
refers to the corresponding Article or Section of this Agreement.  Any reference
in this Agreement to any Schedule or Exhibit refers to the corresponding
Schedule or Exhibit attached to this Agreement and all such Schedules and
Exhibits are incorporated herein by reference.  The word “including” in this
Agreement means “including without limitation.”  This Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any provision in this Agreement.  Unless the context requires otherwise, any
reference to any Law will be deemed also to refer to all amendments and
successor provisions thereto and all rules and regulations promulgated
thereunder, in each case as in effect as of the date hereof and the Closing
Date.  All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP as in effect on the date hereof (unless
another effective date is specified herein).  The word “or” in this Agreement is
disjunctive but not necessarily exclusive.  All words in this Agreement will be
construed to be of such gender or number as the circumstances require. 
References in this Agreement to time periods in terms of a certain number of
days mean calendar days unless expressly stated herein to be Business Days.  In
interpreting and enforcing this Agreement, each representation and warranty will
be given independent significance of fact and will not be deemed superseded or
modified by any other such representation or warranty.
 
10.13 Specific Performance.  Each Party acknowledges that the other Parties
would be damaged irreparably and would have no adequate remedy of law if any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise is breached.  Accordingly, each Party agrees that the other
Parties will be entitled to an injunction to prevent any breach of any provision
of this Agreement and to enforce specifically any provision of this Agreement,
in addition to any other remedy to which they may be entitled and without having
to prove the inadequacy of any other remedy they may have at law or in equity
and without being required to post bond or other security.
 
30

--------------------------------------------------------------------------------

10.14 Further Assurances.  Each Party agrees to furnish upon request to any
other Party such further information, to execute and deliver to any other Party
such other documents, and to do such other acts and things, all as any other
Party may reasonably request for the purpose of carrying out the intent of the
Transaction Documents.
 
10.15 Public Announcement.  Because the Buyer is a publicly reporting Company’s,
Seller agrees that upon closing, Buyer shall have the right to make such
announcement, and provide such details about the purchase of the Shares by the
Buyer from the Seller as Buyer deems appropriate, provided that Buyer show
Seller such announcement prior to making such.  Seller further agrees that it
shall not make any other announcement of this Agreement or the transaction
contemplated hereby or by the Transaction Documents without the prior approval
of the Buyer.
 
10.16 Attorneys’ Fees.  The prevailing party(ies) in any litigation,
arbitration, bankruptcy, insolvency or other proceeding (“Proceeding”) relating
to the enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, expenses, and actual attorney's fees
(including expert witness and other consultants' fees and costs) relating to or
arising out of (a) the Proceeding (whether or not the Proceeding proceeds to
judgment), and (b) any post-judgment or post-award proceeding including one to
enforce or collect any judgment or award resulting from the Proceeding.  All
such judgments and awards shall contain a specific provision for the recovery of
all such subsequently incurred costs, expenses, and actual attorney's fees.


 
(Signature Page Follows)
31

--------------------------------------------------------------------------------

 

The Parties have executed and delivered this Stock Purchase Agreement as of the
date first written above.


“Buyer”:
A4 Construction Services, Inc.






By: 
Name: Kent B. Wilson
Title:   Chief Executive Officer




ALPINE 4 TECHNOLOGIES, LTD




By: 
Name: Kent B. Wilson
Title:   Chief Executive Officer




“Seller”:




By: 
Name: Mr. Mark Bell

“Company’s”:
Excel Fabrication, LLC




By: 
Name:Mr. Mark Bell 
Title:  President


32

--------------------------------------------------------------------------------

 
EXHIBIT B


SECURED PROMISSORY NOTE


33

--------------------------------------------------------------------------------



EXHIBIT C


GUARANTEE AND SECURITY AGREEMENT








34

--------------------------------------------------------------------------------


EXHIBIT D


True Up Cash Settlement Statement




35

--------------------------------------------------------------------------------


EXHIBIT E


SUBORDINATION AGREEMENT




This Subordination Agreement (“Agreement”) is made this _____day of February,
2020, by and between __to be determined at a future date__ (“Senior Lender”),
whose address is ________________________; Excel Fabrication., an Idaho Limited
Liability Company, whose address is ____________________ ("Borrower"); and Mr.
Mark Bell, an individual, whose address is ________________________
("Subordinating Creditor").


BACKGROUND:
As of the date hereof, Borrower is now indebted to Subordinating Creditor in the
approximate aggregate amount of $5,000,000 and may in the future be owed
additional sums (collectively, "Junior Indebtedness");


Borrower is now, or will be, indebted to Senior Lender on the date hereof in an
aggregate principal amount of up to $5,000,000, and for the Indebtedness (which
may exceed the amount herein set forth) as defined in a Loan and Security
Agreement (“Loan Agreement”) executed between Senior Lender and Borrower
(collectively, "Senior Indebtedness");


Subordinating Creditor is financially interested in Borrower and desires to aid
Borrower in obtaining financing; and Senior Lender is willing to lend sums to
Borrower provided Borrower and Subordinating Creditor comply with all of the
terms and conditions of this Agreement.


In consideration of the mutual promises and covenants hereinafter contained, and
as an inducement to Senior Lender to advance credit and lend money to Borrower,
it is jointly and severally agreed by the parties hereto as follows:


1. Subordination of the Junior Indebtedness: Except as permitted and as
conditioned in Paragraph 7, the Senior Indebtedness, and all liability of
Borrower to Senior Lender, now existing or hereafter created, shall be
indefeasibly paid in full in cash and discharged, together with all interest,
collection expenses, and reasonable attorneys' fees, and Subordinating Creditor
shall receive written notice thereof from Senior Lender, before any payment
shall be accepted from or required of Borrower as to any of the Junior
Indebtedness.


2. Subordination of Lien: Subordinating Creditor, notwithstanding the order of
attachment or perfection of its security interests, in the assets of the
Borrower, subordinates to Senior Lender any and all security interests which
Subordinating Creditor now has or in the future may have in the Collateral (as
defined in the Loan Agreement and related Loan Documents, collectively “Loan
Documents”) of the Borrower together with all products and proceeds thereof.
Subordinating Creditor further agrees that it will not enforce or assert any of
its rights or security interests in or in any other manner interfere with Senior
Lender's security interests in the Collateral, unless and until Senior Lender
has advised Subordinating Creditor, in writing, that Borrower has indefeasibly
paid in full and in cash, the Senior Indebtedness owing to Senior Lender. By
means of illustration, not limitation, Subordinating Creditor agrees that it
will not seek to foreclose on any Collateral, demand or accelerate any
indebtedness owing to Subordinating Creditor, assert any set-off or
counterclaim, or notify account debtors of Subordinating Creditor's security
interest in the proceeds of the Collateral, if any, unless and until Senior
Lender has advised Subordinating Creditor, in writing, that Borrower has
satisfied, in full, the Senior Indebtedness. Furthermore, until receipt of such
notice, Subordinating Creditor (i) will not assert any claim for marshalling of
Borrower's assets, (ii) consents to the collection or sale of the Collateral by
Senior Lender free and clear of Subordinating Creditor's security interest, and
(iii) without the necessity of demand or request by Senior Lender, Subordinating
Creditor will turn or pay over to Senior Lender any money or the proceeds of any
Collateral coming into Subordinating Creditor's possession, custody or control.
In furtherance of the foregoing, at the request of Senior Lender, Subordinating
Creditor agrees that it will take any and all such action as Senior Lender may
request to facilitate the collection or sale of any Collateral by Senior Lender
or Borrower, including without limitation, the termination of Subordinating
Creditor's security interest in any such Collateral. Furthermore, Subordinating
Creditor consents to any and all dispositions of the Collateral now or hereafter
made by Senior Lender and waives any claims contesting the commercial
reasonableness of any sales. Subordinating Creditor acknowledges that the intent
of this paragraph is to place Senior Lender in the same position as if the
Collateral was not subject to Subordinating Creditor's security interest and
agrees that it will assert no claims against Senior Lender with respect to the
Collateral.
36

--------------------------------------------------------------------------------



3. Receipt of Payments: In the event Subordinating Creditor shall receive
payment from Borrower in violation of the law or this Agreement, whether such
payment be in cash or otherwise, Subordinating Creditor shall be liable and
accountable to Senior Lender therefore, shall be deemed to have received such
payment in trust for the use and benefit of Senior Lender, shall not commingle
the same with any other funds and shall pay over and deliver such payment to
Senior Lender immediately, to be applied upon the Senior Indebtedness of
Borrower to Senior Lender if in cash, and if in form other than cash, then as
the same is converted into cash. In the event of the failure of Subordinating
Creditor to endorse any instrument received by Subordinating Creditor and made
payable to Subordinating Creditor's order, Senior Lender or any officer or
employee is hereby irrevocably constituted and appointed attorney in fact for
Subordinating Creditor, such appointment being deemed coupled with an interest,
with full power to make any such endorsement, and with full power of
substitution.


4. Survival: This Agreement shall survive and remain in full force and effect in
the event of any administration of the property and/or affairs of Borrower
arising from any assignment for the benefit of creditors, bankruptcy,
receivership, liquidation or other like proceedings; and no delay, forbearance,
or omission by Senior Lender in the exercise of any right or power accruing to
it upon any default in the performance hereof by the other parties hereto, shall
impair any such right or power of Senior Lender or shall be construed to be a
waiver of any such default or acquiescence therein. Possession by Senior Lender
of any note or other evidence of indebtedness made, endorsed or guaranteed by
Borrower shall be conclusive evidence (but not the only means of establishing)
that Borrower is indebted to Senior Lender and that the indebtedness is covered
by this Agreement. Furthermore, this Agreement shall continue in full force and
effect and Senior Lender may make advancements of credit to Borrower in reliance
upon this Agreement, until terminated as otherwise provided herein. Thereafter,
this Agreement shall nevertheless remain in full force and effect with respect
to the Senior Indebtedness and the Junior Indebtedness, and Senior Lender may
continue to grant to Borrower renewals and/or extensions of time and may
otherwise proceed in its sole discretion in the enforcement of the Senior
Indebtedness.


5. Default: It shall be a Default under the Loan Documents if Borrower, in
violation of this Agreement, shall make payment to Subordinating Creditor,
whether such payment be in cash or otherwise.


6. Amount of Debt: The amounts set opposite the signature of Subordinating
Creditor below represent all of the amounts currently owing by Borrower to said
Subordinating Creditor. Subordinating Creditor is the sole owner of the Junior
Indebtedness.


7. Subrogation: Until the Senior Indebtedness is indefeasibly paid in full in
cash, Subordinating Creditor shall not exercise any rights of subrogation. Until
the Senior Indebtedness has been indefeasibly paid in full in cash,
Subordinating Creditor also transfers and assigns to Senior Lender, as
collateral security for any and all obligations of Borrower to Senior Lender,
the right to enforce the Junior Indebtedness and all of the claims or demands of
Subordinating Creditor against Borrower, with full right on the part of Senior
Lender, in its own name or in the name of Subordinating Creditor, to collect and
enforce said claims, by suit, proof of debt in bankruptcy, or other liquidation
proceedings, or otherwise. Any proceedings shall be at the sole discretion of
Senior Lender, and Senior Lender has no obligation to Subordinating Creditor to
take any steps with regard to these claims or demands, or the Junior
Indebtedness, or any collateral or other security for the Junior Indebtedness.
37

--------------------------------------------------------------------------------

9. Cumulative Rights: Upon any default or breach of this Agreement by
Subordinating Creditor or Borrower, Senior Lender shall have all of the rights
and remedies available at law or equity, including those of a secured creditor
under


The State of Senior Lenders choice for Uniform Commercial Code, as amended from
time to time. This Agreement and the rights of the parties hereto, are in
addition to, and not in lieu of, any other rights or remedies available to the
parties.


10. Consents: This Agreement and its terms shall in no way be affected or
impaired by, and Subordinating Creditor hereby irrevocably consents to, without
notice: (a) any increase in the Senior Indebtedness; (b) any amendment,
alteration, extension, renewal, waiver, indulgence or other modification of the
Loan Documents; (c) any settlement or compromise in connection with the Loan
Documents or Senior Indebtedness; (d) any substitution, exchange, release or
other disposition of all or any part of the Loan Documents or the Senior
Indebtedness; (e) any failure, delay, neglect, act or omission by Senior Lender
to act in connection with the Loan Documents or Senior Indebtedness; (f) any
advances for the purpose of performing or curing any term or covenant contained
in the Loan Documents or with respect to the Senior Indebtedness to which
Borrower shall be or would otherwise be in default; and (g) any other matter
whether similar or dissimilar to the foregoing. The obligations and agreements
of Subordinating Creditor shall be unconditional, notwithstanding any defect in
the genuineness, validity, regularity or enforceability of the Senior
Indebtedness or the Loan Documents or any other circumstances whether or not
referred to herein, which might otherwise constitute a legal or equitable
discharge or a defense to Subordinating Creditor.


11. Insurance Proceeds: Proceeds of the Collateral include insurance proceeds,
and therefore, notwithstanding anything contained in any other agreements, the
priorities set forth herein shall govern the ultimate disposition of casualty
insurance proceeds. Senior Lender, as the holder of a senior security interest
on the Collateral, shall have the sole and exclusive right to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
the Collateral. All proceeds of insurance shall inure to Senior Lender to the
extent of the Senior Indebtedness, and Subordinating Creditor shall fully
cooperate in effecting the payment of insurance proceeds to Senior Lender. In
the event Senior Lender, in its sole discretion or pursuant to an agreement with
Borrower, permits the Borrower to utilize the proceeds of insurance to replace
the Collateral, the consent of Senior Lender thereto shall be deemed to include
the consent of Subordinating Creditor.


12. Waivers: Subordinating Creditor hereby waives: (a) notice of any of the
events set forth in Paragraph10; (b) notice of the creation of all or any
portion of the Senior Indebtedness or an increase in the Senior Indebtedness;
(b) presentment and demand for payment of any Senior Indebtedness of Borrower,
notice of nonperformance, protest, notice of protest, and notice of dishonor or
default in connection with any Senior Indebtedness; (c) all other notices to
which Subordinating Creditor might otherwise be entitled; (d) any defense
arising by reason of any disability or other defense of Borrower; (e) any right
to cause a marshalling of Borrower's assets; (f) any right to require Senior
Lender to proceed against any person, including without limit Borrower or
guarantor; (g) any right to require Senior Lender to proceed against or exhaust
any of Borrower's, guarantor's or any other person's security; and (h) any right
to require Senior Lender to pursue any other remedy in Senior Lender's power.
Subordinating Creditor acknowledges and agrees that Senior Lender's rights under
this Agreement are not conditioned upon pursuit by Senior Lender of any remedy
Senior Lender may have against Borrower or guarantor or any other Person or any
other security. No waiver or modification of any of Senior Lender's rights under
this Agreement shall be effective unless the waiver or modification shall be in
writing and signed by an authorized officer on behalf of Senior Lender, and each
waiver or modification shall be a waiver or modification only with respect to
the specific matter to which the waiver or modification relates and shall in no
way impair the rights of Senior Lender or the obligations of Subordinating
Creditor to Senior Lender in any other respect.
38

--------------------------------------------------------------------------------



13. Non-Reliance: Subordinating Creditor delivers this Agreement based solely on
Subordinating Creditor's independent investigation of (or decision not to
investigate) the financial condition of Borrower and is not relying on any
information furnished by Senior Lender. Subordinating Creditor assumes full
responsibility for obtaining any further information concerning Borrower's
financial condition, the status of the Senior Indebtedness or any other matter
which Subordinating Creditor may deem necessary or appropriate now or later.
Subordinating Creditor waives any duty on the part of Senior Lender, and agrees
that Subordinating Creditor is not relying upon nor expecting Senior Lender to
disclose to Subordinating Creditor any fact now or later known by Senior Lender,
whether relating to the operations or condition of Borrower, the existence,
liabilities or financial condition of any guarantor of the Senior Indebtedness,
the occurrence of any default with respect to the Senior Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Subordinating
Creditor's risk or Subordinating Creditor's rights against Borrower.
Subordinating Creditor knowingly accepts the full range of risk encompassed in
this Agreement, which risk includes, without limit, the possibility that Senior
Lender may demand repayment of the Senior Indebtedness at any time and that
Borrower may incur Senior Indebtedness to Senior Lender after the financial
condition of Borrower, or its ability to pay Borrower's debts as they mature,
has deteriorated.


14. Joint and Several: The term "Subordinating Creditor" or "Borrower" as used
in this Agreement shall, if this instrument is signed by more than one party as
a Subordinating Creditor or Borrower, mean respectively Subordinating Creditor
and Borrower and each of them, jointly and severally.


15. Agreement/Choice of Laws: All parties hereto have the authority to enter
into this Agreement and the execution of this Agreement has been duly
authorized. This Agreement shall be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns. This
Agreement shall be construed according to the laws of the State of Michigan
(irrespective of the state's choice of law rules).


16. Notice: Subordinating Creditor agrees, covenants and acknowledges that in
the event of any default of Borrower to Subordinating Creditor on the Junior
Indebtedness to give prompt written notice thereof to Senior Lender at the
address provided herein.


17. Survival: If after receipt of any payment of all or any part of the Senior
Indebtedness, Senior Lender is for any reason compelled to surrender the payment
to any person or entity, because the payment is determined to be void or
voidable as a preference, impermissible setoff, diversion of trust funds or for
any other reason, then to the extent of that payment, the Senior Indebtedness
shall be automatically revived and Senior Lender's rights under this Agreement
shall be automatically continued in effect without reduction or discharge for
that payment, and this Agreement shall automatically continue in full force
notwithstanding any contrary action which may have been taken by Senior Lender
in reliance upon that payment (including, without limit, surrender or
termination of this Agreement) and any contrary action so taken shall be without
prejudice to Senior Lender's rights under this Agreement and shall be deemed to
have been conditioned upon that payment having become final and irrevocable.
39

--------------------------------------------------------------------------------



18. Indemnification: Subordinating Creditor hereby assumes responsibility and
liability for, and hereby holds harmless and indemnifies Senior Lender from and
against, any and all losses, damages, costs and expenses, including reasonable
attorney fees, incurred or suffered, directly or indirectly, by Senior Lender
which arise in whole or in part from any breach of this Agreement by
Subordinating Creditor.


19. Severability: If any provision of this Agreement is in conflict with any
statute or rule of law or is otherwise unenforceable for any reason, then that
provision shall be deemed null and void to the extent of the conflict or
unenforceability and shall be deemed severable, but shall not invalidate any
other provision of this Agreement.


20. Counterparts: This Agreement may be executed in several counterparts, and
each executed counterpart shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.


21. Binding Effect: Subordinating Creditor waives notice of acceptance by Senior
Lender of this Agreement and this Agreement is immediately binding upon
Subordinating Creditor. This Agreement constitutes a continuing agreement of
subordination even though at times Borrower may not be indebted to Senior
Lender. Subordinating Creditor acknowledges that the aforesaid Loan Documents
contemplate money advances and other sums being advanced, from time to time
thereunder, which may be mandatory or discretionary, and that the first, valid
and prior interest of Senior Lender herein granted, subordinated to and
hereinafter warranted shall remain notwithstanding the repayment, in whole or in
part, of the Senior Indebtedness outstanding from time to time, until
termination of the entire relationship between Borrower and Senior Lender, and
receipt of notice by Subordinating Creditor as hereinabove contemplated.


22. Waiver of Jury Trial: BORROWER AND SUBORDINATING CREDITOR DO EACH KNOWINGLY
AND VOLUNTARILY AND INTELLIGENTLY WAIVE THEIR CONSTITUTIONAL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY CLAIM, DISPUTE, CONFLICT OR CONTENTION, IF ANY, AS MAY
ARISE UNDER THIS AGREEMENT, AND AGREE THAT ANY LITIGATION BETWEEN THE PARTIES
CONCERNING THIS AGREEMENT SHALL BE HEARD BY A COURT OF COMPETENT JURISDICTION
SITTING WITHOUT A JURY. BORROWER AND SUBORDINATING CREDITOR HEREBY CONFIRM TO
SENIOR LENDER THAT THEY HAVE REVIEWED THE EFFECT OF THIS WAIVER OF JURY TRIAL
WITH COMPETENT LEGAL COUNSEL OF THEIR CHOICE, OR HAVE BEEN AFFORDED THE
OPPORTUNITY TO DO SO, PRIOR TO SIGNING THIS AGREEMENT AND EACH ACKNOWLEDGE AND
AGREE THAT SENIOR LENDER IS RELYING UPON THIS WAIVER IN EXTENDING THE LOAN TO
BORROWER.


23. Consent to Jurisdiction: BORROWER AND SUBORDINATING CREDITOR HEREBY WAIVE
ANY PLEA OF JURISDICTION OR VENUE HEREBY SPECIFICALLY AUTHORIZE ANY ACTION
BROUGHT TO ENFORCE BORROWER'S OR SUBORDINATING CREDITOR'S OBLIGATIONS TO SENIOR
LENDER TO BE INSTITUTED AND PROSECUTED IN OR A DISTRICT COURT WITHIN THE
BOUNDARIES OF SENIOR LENDER’S CHOICE, AS APPROPRIATE, OR IN THE UNITED STATES
DISTRICT COURT OF SENIOR LENDERS CHOICE AT THE ELECTION OF SENIOR LENDER, AND
BORROWER AND SUBORDINATING CREDITOR HEREBY SUBMIT TO THE JURISDICTION OF SUCH
COURT.






_____________________________________
Mr. Mark Bell




40

--------------------------------------------------------------------------------


